 

Customer No.________________

 

Attachments to Loan Agreement

Loan No. ___________________

 

Information Schedule

 

 

Attachment 1 – Collateral Description

o

Term Loan

 

Attachment 2 – Conditions to Closing

 

 

Attachment 2A – Additional Conditions

o

Non-Revolving Line of Credit

 

Attachment 3 – Financial Reports

 

 

Attachment 4 – Insurance Requirements

x

Revolving Line of Credit

 

Attachment 5 – Additional Covenants

 

RBC Centura

 

LOAN AGREEMENT
(Secured)

 

THIS LOAN AGREEMENT  (“Loan Agreement”), entered into effective as of the date
stated in the Loan Agreement Supplement and Information Schedule (“Information
Schedule”), by and between the person identified in the Information Schedule as
the Borrower (whether one or more, “Borrower”) and RBC CENTURA BANK, a North
Carolina banking corporation (“Bank”).

A.

Borrower has applied to Bank for a loan or loans as described below (whether one
or more, “Loan”).

 

 

B.

Borrower will use the proceeds of the Loan for the purposes described on the
Information Schedule.

 

 

C.

Bank is willing to make the Loan based on the terms and conditions set forth in
this Loan Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower and Bank hereby agree as follows:

Article I.  Definitions.

Section 1.1.  Definitions.  For the purposes hereof:

 

          (a)  “Affiliate” means, with respect to any person, any person that
owns or controls directly or indirectly such person, any person that controls or
is controlled by or is under common control with such person, and each of such
person’s senior executive officers, directors, executives, managers, members or
partners;

 

 

 

          (b)  “Collateral” shall have the meaning set forth in Article III;

 

 

 

          (c)  “Contractual Obligation” means as to any person, any provision of
any security issued by such person, or of any agreement, instrument or
undertaking to which such person is a party or by which it or any of its
property is now or hereinafter bound, whether such Contractual Obligation is
verbal, written or electronic, direct or indirect, fixed or contingent;

 

 

 

          (d)  “Closing” means the date of funding of the Term Loan or the date
of the first disbursement on either the Non-Revolving Line of Credit or the
Revolving Line of Credit, as applicable hereunder, which may occur on a date
different than the Closing Date;

 

 

 

          (e)  “Closing Date” means the date as of which this Loan Agreement is
executed by Borrower and Bank;

 

 

 

          (f)  “Commitment” means Bank’s commitment letter to Borrower described
on the Information Schedule;



--------------------------------------------------------------------------------





 

          (g)  “Default Condition” means the occurrence or existence of an event
or condition which, upon the giving of notice or the passage of time, or both,
would constitute an Event of Default;

 

 

 

          (h)  “Draw Request” means a written request by Borrower for a
disbursement of proceeds by Bank under the Non-Revolving Line of Credit or the
Revolving Line of Credit, such request to be in a form and containing such
information and certifications as Bank may reasonably deem necessary or
appropriate to document and determine the propriety of the request for a
disbursement;

 

 

 

          (i)  “Event of Default” means an Event of Default as defined in
Article X;

 

 

 

          (j)  “Financing Statements” means the UCC financing statements filed
in order to perfect Bank’s lien on certain personal property and fixtures as
more particularly described therein and includes initial statements,
continuation statements, amendment statements and all other statements permitted
under the UCC;

 

 

 

          (k)  “GAAP” means generally accepted accounting principles and
practices in effect from time to time which are consistent with the principles
and practices promulgated or adopted by the American Financial Accounting
Standards Board and its predecessors or successors;

 

 

 

          (l)  “Governmental Authority” means any nation or government, any
state or other political subdivision thereof, and any person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government;

 

 

 

          (m)  “Indebtedness” means with respect to any person, all
indebtedness, obligations and liabilities of such person for money borrowed, all
indebtedness of such person for the acquisition of property, all indebtedness
secured by any lien on the property of such person whether or not such
indebtedness is the personal obligation of such person, all liability of such
person by way of endorsements (other than for collection or deposit of
negotiable instruments in the ordinary course of business), all contingent
obligations, (other than endorsement for collection in the ordinary course of
business), all capitalized leases, all synthetic leases, and all other items
which in accordance with GAAP are classified as liabilities on a balance sheet,
provided, however, Indebtedness shall not include any consumer credit as defined
under the Federal Reserve Board’s Regulation Z (Truth-in-Lending)(12 CFR 226 et.
seq.);

 

 

 

          (n)  “Knowledge” or “to best of knowledge” are synonymous and means
actual knowledge or such level of knowledge or awareness as would be obtained or
should have been known at Closing by a prudent business person under
substantially similar circumstance after reasonable investigation, and with
respect to Borrower means the knowledge of (1) the person executing this Loan
Agreement on behalf of Borrower, (2) any person executing any certification on
behalf of Borrower that is being delivered to or given to Bank in connection
with the Loan and (3) any person employed by Borrower who is primarily
responsible for the matter for which the representation, warranty or
certification at issue is being given to Bank by Borrower where such
representation, warranty or certification is limited to knowledge;

 

 

 

          (o)  “Loan” refers to the loan or loans made pursuant to this Loan
Agreement and evidenced by the Note, and, (1) as stated on the Information
Schedule can include one or more of a Term Loan, a Non-Revolving Line of Credit
or a Revolving Line of Credit and (2) if more than one loan is made pursuant to
this Loan Agreement, the term can reference one, any combination of, or all of
the loans, as the context so requires;

 

 

 

          (p)  “Loan Agreement” means this Loan Agreement, as amended,
supplemented, modified, extended and restated from time to time;

 

 

 

          (q)  “Loan Amount” means the loan amounts stated on the Information
Schedule for each of the Term Loan, the Non-Revolving Line of Credit and the
Revolving Line of Credit, as applicable;

2



--------------------------------------------------------------------------------





 

          (r)  “Loan Documents” means the Commitment, this Loan Agreement, the
Note and any other instruments, documents, statements and agreements evidencing
or securing the Loan (as amended, supplemented, modified, extended and restated
from time to time), which may include, without limitation, deeds to secure
debts, security deeds, mortgages, deeds of trust, assignments, security
agreements, pledge agreements, guaranty agreements, control agreements and
financing statements;

 

 

 

          (s)  “Material Adverse Effect” means a material adverse effect on (i)
the business operations or condition (financial or otherwise) of Borrower and
its Subsidiaries taken as a whole, or (ii) the ability of Borrower to repay the
Loan Amount or otherwise perform its obligations under the Loan Documents as and
when required thereunder.

 

 

 

          (t)  “Non-Revolving Line of Credit” means and refers to a loan under
which the proceeds are advanced from time to time over a period of time up to
the Loan Amount for the Non-Revolving Line of Credit but may not be reborrowed
once repaid, and under this Loan Agreement, if so indicated on the Information
Schedule or so stated in the Note, the Loan includes a Non-Revolving Line of
Credit and references in this Loan Agreement to the Non-Revolving Line of Credit
shall be to such Loan;

 

 

 

          (u)  “Note” means the promissory note or promissory notes of Borrower
in favor of Bank evidencing the Loan, together with any amendments,
modifications, extensions, renewals, substitutions and replacements thereto or
therefor, and (1) unless otherwise specifically provided in this Loan Agreement
and to the extent applicable, the Term Loan, the Non-Revolving Line of Credit
and the Revolving Line of Credit shall each be evidenced by a separate
promissory note identified on the Information Schedule and (2) if more than one
loan is made pursuant to this Loan Agreement, the term can reference one, any
combination of, or all of the promissory notes, as the context so requires;

 

 

 

          (v)  “Organization” means and includes any of the following – a
Registered Organization, a Government Authority, a business trust, an estate, a
trust, a partnership or association, two or more persons having a joint or
common interest, and any other legal or commercial entity;

 

 

 

          (w)  “Permitted Encumbrances” means the following: (1) liens, security
interests, encumbrances, easements and other matters existing on the Closing
Date and listed on Attachment 1 as exceptions to the title to the Collateral
(all of which must be approved by Bank prior to Closing) or arising under this
Agreement or the other Loan Documents; (2) liens for taxes, fees, assessments or
other governmental charges or levies, either not delinquent or being contested
in good faith by appropriate proceedings (for which adequate reserves with
respect thereto are maintained in accordance with GAAP); (3) purchase money
liens not to exceed Two Hundred Thousand Dollars ($200,000) in the aggregate on
equipment acquired or held by Borrower incurred for financing the acquisition of
such equipment, or existing on equipment when acquired, if the lien is confined
to the property and improvements and the proceeds of the equipment; (4) liens
incurred in connection with the extension, renewal or refinancing of the
indebtedness secured by liens of the type described in clauses (1) through (3)
above, provided that any extension, renewal or replacement lien shall be limited
to the property encumbered by the existing lien and the principal amount of the
indebtedness being extended, renewed or refinanced does not increase; (5) liens
arising by operation of law (e.g., materialmen’s liens) which are not, in the
aggregate, material in amount and which do not result in any foreclosure or
similar proceeding against any Collateral and (6) all rights and licenses
granted to third parties by Borrower with respect to its assets in the ordinary
course of business;

 

 

 

          (x)  “Permitted Indebtedness” means the following: (1) Indebtedness of
Borrower in favor of Bank arising under this Agreement or any other Loan
Documents; (2) Indebtedness existing on the Closing Date and listed on
Attachment 1 (all of which must be approved by Bank prior to Closing); (3) any
debt incurred by Borrower where Bank is not the lender and such indebtedness is
fully postponsed and subordinated subordinated to the Indebtedness owing by
Borrower to Bank on terms acceptable to Bank; (4) Short-term unsecured trade
credit incurred by Borrower in the ordinary course of business to maintain or
acquire (i) normal levels of equipment, inventory and supplies, and (ii)
maintenance and service contracts for services necessary or appropriate to
Borrower and (5) Indebtedness of Borrower secured by Permitted Encumbrances.

3



--------------------------------------------------------------------------------





 

          (y)  “Registered Organization” means an Organization organized solely
under the law of a single state or the United States and as to which the state
or the United States must maintain a public record showing the Organization to
have been organized;

 

 

 

          (z)  “Related Person” shall have the meaning set forth in Section 8.7;

 

 

 

          (aa)  “Requirement of Law” means as to any person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
person, and any law, treaty, rule, regulation, ordinance, determination of an
arbitrator, order of a court and determination, advisory opinion, order,
guideline, finding or requirement of any other Governmental Authority, in each
case applicable to and binding upon such person or any of its properties or to
which such person or any of its properties is subject, either individually or
jointly with another person or persons;

 

 

 

          (bb)  “Revolving Line of Credit” means and refers to a loan under
which loan proceeds may be borrowed, repaid, reborrowed and repaid from time to
time so long as the maximum amount outstanding at any time does not exceed the
Loan Amount for the Revolving Line of Credit, and under this Loan Agreement, if
so indicated on the Information Schedule or so stated in the Note, the Loan
includes a Revolving Line of Credit and references in this Loan Agreement to the
Revolving Line of Credit shall be to such Loan;

 

 

 

          (cc)  “Subsidiary” means any Registered Organization or other
Organization (1) the majority (by number of votes) of the outstanding voting
interests of which is at the time owned or controlled by Borrower, or by one or
more Subsidiaries of Borrower, or Borrower and one or more Subsidiaries of
Borrower.

 

 

 

          (dd)  “Term Loan” means and refers to a loan under which all of the
proceeds thereof are advanced at one time at Closing with the Borrower not
having any right to reborrow once paid, and under this Loan Agreement, if so
indicated on the Information Schedule or so stated in the Note, the Loan
includes a Term Loan and references in this Loan Agreement to the Term Loan
shall be to such Loan.

Section 1.2.  Use and Application of Terms.  In using and applying the various
terms, provisions and conditions in this Loan Agreement and the other Loan
Documents, the following shall apply:

 

          (a)  the terms “hereby”, “hereof”, “herein”, “hereunder” and any
similar words refer to this Loan Agreement;

 

 

 

          (b)  words in the masculine gender mean and include correlative words
of the feminine and neuter genders and words importing the singular numbered
meaning include the plural number or a collective reference, and vice versa;

 

 

 

          (c)  words importing persons include firms, companies, associations,
general partnerships, limited partnerships, limited liability partnerships,
limited liability limited partnerships, limited liability companies, trusts,
business trusts, corporations and other Organizations, including public and
quasi-public bodies, as well as individuals;

 

 

 

          (d)  the use of the terms “including” or “included in”, or the use of
examples generally, are not intended to be limiting, but shall mean, without
limitation, the examples provided and others that are not listed, whether
similar or dissimilar;

 

 

 

          (e)  as the context requires, the word “and” may have a joint meaning
or a several meaning and the word “or” may have an inclusive meaning or an
exclusive meaning;

 

 

 

          (f)  the words “attorney” and “counsel” are interchangeable in this
Loan Agreement;

4



--------------------------------------------------------------------------------





 

          (g)  the phrase “costs and expenses”, or variations thereof, shall
include, without limitation, reasonable attorneys’ fees and fees of legal
assistants, and reasonable fees of accountants, engineers, surveyors, appraisers
and other professionals or experts – and all references to attorneys’ fees or
fees of legal assistants, or to fees of accountants, engineers, surveyors,
appraisers or other professionals or experts shall mean reasonable fees;

 

 

 

          (h)  the phrase “highest contract rate of interest under the Note”
shall refer to the highest rate at which interest accrues under the Note,
including any Default Rate, or if there is more than one Note, the highest rate
under all of the Notes, and when used in this Loan Agreement it means that
interest on an amount owing to Bank shall accrue at such rate to the same extent
and in the same manner as it would if the amount owing to Bank was included in
the principal evidenced by the Note bearing the highest contract rate of
interest;

 

 

 

          (i)  this Agreement shall not be applied, interpreted and construed
more strictly against a person because that person or that person’s attorney
drafted this Agreement; and

 

 

 

          (j)  if any party hereto is an Organization, when any action is
required or permitted to be taken, it is intended that the same will be
undertaken through duly authorized employees or representatives of such party,
such as a partner, member, manager, executive, officer or director, and any
action taken by any of the foregoing persons shall be presumed authorized absent
a clear and convincing showing that the person relying on such action knew or
should have known that the person acting was exceeding his authority.

Article II.  Loan.

Section 2.1.  Loan.  Subject to the terms and conditions of this Loan Agreement
and as stated on the Information Schedule relative to the type of loan or loans
to be made pursuant to this Loan Agreement, Bank will lend and Borrower will be
entitled to borrow up to the respective Loan Amount for each of the Term Loan,
Non-Revolving Line of Credit and Revolving Line of Credit and the borrowing
shall be evidenced by a Note for each of the Term Loan, Non-Revolving Line of
Credit and Revolving Line of Credit.  The purpose of the Loan is described on
the Information Schedule.  Loan proceeds may not be used for any other purpose
without the prior written consent of Bank, which may be granted in Bank’s sole
and absolute discretion. 

Section 2.2.  Interest Rate/Repayment.  The outstanding principal balance of
each Loan which is subject to this Loan Agreement shall bear interest, and
principal and interest shall be repayable in accordance with the terms of the
Note for each, together with the fees, premiums, charges and cost and expenses
provided for in each Note.  Unless otherwise provided in this Loan Agreement or
the other Loan Documents, the monetary obligations Borrower now owes and the
monetary obligations that arise in the future and are owing by Borrower to Bank
under this Loan Agreement and the other Loan Documents (exclusive of the Note)
shall be payable by Borrower upon an Event of Default and upon demand of Bank,
with interest thereon at the highest contract rate of interest under the Note;
and, like the amounts due and owing under the Note, the same shall be secured by
the Collateral.

Section 2.3.  Disbursements.  If the Loan includes a Term Loan, upon
satisfaction of the Conditions to Closing as provided in Article V, Bank shall
advance to Borrower the Loan Amount for the Term Loan.  If the Loan includes a
Non-Revolving Line of Credit or a Revolving Line of Credit, Bank agrees that it
will, from time to time, so long as there shall exist no Default Condition or
Event of Default, make disbursements to Borrower up to but not in excess of the
Loan Amount for the Non-Revolving Line of Credit or the Revolving Line of
Credit, as applicable, in accordance with the terms and provisions set forth in
Article V, Article VI and elsewhere in this Loan Agreement.  Loan disbursements
may be made by depositing same in Borrower’s operating account with Bank or at
such other place requested by Borrower and agreed to by Bank.

Section 2.4.  Advances Do Not Constitute a Waiver.  If Loan includes a
Non-Revolving Line of Credit or a Revolving Line of Credit, no advance of Loan
proceeds shall constitute a waiver of any of the conditions of Bank’s
obligations to make further advances nor, in the event Borrower is unable to
satisfy any such condition, shall any such advance have the effect of precluding
Bank from thereafter declaring such inability to be an Event of Default
hereunder.

5



--------------------------------------------------------------------------------





Article III.  Collateral.

As security for the payment of the Loan and the other obligations evidenced by
and arising under any one or more of this Loan Agreement and the other Loan
Documents, Bank is and shall be granted a lien and security interest in the
property and property rights (“Collateral”) described on Attachment 1, together
with the proceeds, products, accessions, additions, replacements and
substitutions thereto and thereof.   Bank’s lien and security interest in the
Collateral is and shall be a perfected first priority lien and security
interest, subject only to the Permitted Encumbrances.  Borrower, and all other
persons who may own and all persons who may have an ownership interest in any of
the Collateral, shall execute and deliver to Bank and shall cause all persons
who may be in control of or possession of any of the Collateral to execute and
deliver to Bank, all deeds to secure debts, mortgages, deeds of trust, security
deeds, assignments, security agreements, pledge agreements, control agreements,
financing statements and other documents, statements and agreements as Bank and
its counsel deem necessary or desirable to create and perfect the liens and
security interests of Bank in and to the Collateral – and, in connection with
the creation and perfection of the liens and security interests as aforesaid,
each and all of the foregoing persons shall deliver possession of any and all of
the Collateral to Bank and its agents, and they each shall record or file, and
cause to be recorded or filed any and all of the foregoing documents, statements
and agreements as and when directed by Bank and its counsel.

Article IV.  Representations and Warranties.

In order to induce the Bank to enter into this Loan Agreement and to make the
Loan, and subject to any exceptions disclosed on the Information Schedule,
Borrower hereby makes the following representations and warranties, effective as
of Closing, which representations and warranties shall survive the execution and
delivery of this Loan Agreement and any other Loan Documents, any inspections
and examinations at any time made by Bank and made on behalf of Bank and, if the
Loan includes a Non-Revolving Line of Credit or a Revolving Line of Credit, the
same shall be deemed renewed and effective as of any advances made by Bank
hereunder or under the Loan Documents.

Section 4.1.  Financial Position of Borrower.  The consolidated financial
statements delivered by Borrower to Bank in connection with Borrower’s
application for the Loan are complete, accurate and correct in all material
respects and present fairly the financial condition of Borrower at such date
(subject, in the case of interim statements, to year end adjustments in the
ordinary course).  All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (other than for the absence of
footnotes for interim periods presented).  Borrower has no material contingent
obligation, liability for taxes, long term lease and unusual forward or
long-term commitment which is not reflected in such statements or in the notes
thereto.

Section 4.2.  No Change.  Since the date of the financial statements delivered
by Borrower to Bank in connection with Borrower’s application for the Loan, (1)
there have been no material adverse changes in any one or more of the business,
operations, assets and financial condition of Borrower and (2) if Borrower is an
Organization, no dividends and no other distributions have been declared or paid
to the owners of an equity or profit interest in Borrower, nor have any such
material interests in Borrower been redeemed, retired, purchased or otherwise
acquired for value, nor have any of Borrower’s assets been disposed of or
distributed by Borrower, other than in the ordinary course of business.

Section 4.3.  Organizational Existence; Compliance With Law.  If Borrower is an
Organization, Borrower (1) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (2) has the
power, authority and the legal right to own and operate its property, to lease
the property it operates and to conduct the business as presently conducted and
as proposed to be conducted, as represented to Bank, (3) except in those
instances where the failure to comply therewith is not and will not be, in the
aggregate, reasonably likely to have a Material Adverse Effect, is duly
qualified as a foreign Organization and in good standing under the laws of each
jurisdiction where its ownership, lease, and operation of property and the
conduct of its business requires such qualification, and (4) except in those
instances where the failure to comply therewith is not and will not be, in the
aggregate, reasonably likely to have a Material Adverse Effect, is in compliance
with all Requirements of Law.

Section 4.4.  Corporate Power; Authorization; Enforceable Obligations.  If
Borrower is an Organization, Borrower has the power, authority and the legal
right (1) to make, deliver and perform its obligations under the Loan Documents,
(2) to borrow hereunder and has taken all corporate action to authorize the
borrowings on the terms and conditions of the Loan Documents, including the
Note, (3) to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and (4) to pledge and mortgage its property as
contemplated by the Loan Documents.  No consent or authorization of, filing
with, and other act by or in respect of any Governmental Authority or any other
person is required in connection with the borrowings hereunder and in connection
with the execution, delivery, performance, validity and enforceability of the
Loan Documents, except for approvals of the owners of equity or profit interests
in Borrower and their designated managing boards or members (which approvals to
the extent required have been obtained). The Loan Documents, including the Note,
have or will be duly executed and delivered by Borrower on or at Closing.  The
Loan Documents when executed and delivered will constitute legal, valid and
binding obligations of Borrower, enforceable in accordance with their terms and
not subject to rescission, invalidation, nullification and other avoidance,
subject to applicable bankruptcy, insolvency, moratorium, fraudulent conveyance
or similar laws affecting creditors rights, and subject to general principles or
equity and evolving judicial and administrative interpretations and rulings.

6



--------------------------------------------------------------------------------





Section 4.5.  No Violation.  The execution, delivery and performance by Borrower
of this Loan Agreement and other Loan Documents, and the borrowings hereunder
and thereunder and the use of the proceeds thereof, and the consummation of the
transactions contemplated herein and therein by Borrower, will not (1) violate
any Requirement of Law, (2) constitute an event of default under any material
Contractual Obligation of Borrower and (3) result in, or require the creation or
imposition of any lien on any of its properties (including any of its revenues)
and on any of its equity interests pursuant to any Requirement of Law or
material Contractual Obligation, except such liens as are created in favor of
the Bank as a result of the Loan Documents and any Permitted Encumbrances.

Section 4.6.  No Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending and to the best of
its knowledge, threatened by or against Borrower and any of its properties
(including its revenues) (1) with respect to the Loan Documents and any of the
transactions contemplated thereby or (2) which constitutes a Material Adverse
Effect.  Borrower is not in default with respect to any material order, decree
and judgment of any court, arbitrator or governmental body, and to Borrower’s
knowledge, no event exists, and no event will exist at Closing which with the
giving of notice or the lapse of time, or both, would be reasonably likely to
give rise to such a default.

Section 4.7.  No Default – Contractual Obligations.  Borrower is not in default
under or with respect to any Contractual Obligation (including any Indebtedness)
where such default and the consequences thereof has a Material Adverse Effect;
and, to the best of Borrower’s knowledge, no event exists, or will exist at
Closing which, with the giving of notice or the lapse of time, or both, would
give rise to such a default.  To the best of its knowledge, all of the material
Contractual Obligations of Borrower are valid, binding and enforceable
obligations of all of the parties thereto, in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, moratorium, fraudulent
conveyance or similar laws affecting creditors rights, and subject to general
principles of equity and evolving judicial and administrative interpretations
and rulings; to the best of its knowledge, there are no material disputes
between Borrower and the other parties to such material Contractual Obligations
with respect to such Contractual Obligations; and Borrower, after taking the
Loan into account, will be able to continue performing its obligations under
such Contractual Obligations.

Section 4.8.  No Default – Loan Documents.  No Default Condition or Event of
Default shall exist at Closing and, to the best of its knowledge, after due and
diligent inquiry, no event exists and no event will exist at Closing which with
the giving of notice or the lapse of time, or both, would give rise to a Default
Condition.

Section 4.9.  Ownership of Property; Liens; Etc.  Borrower, and its Subsidiaries
have good and marketable title in fee simple in and to the Collateral owned by
each, free and clear of any and all liens, security interests, claims, demands,
off-sets, contingencies and other outstanding interests, both legal and
equitable, except for the Permitted Encumbrances.

Section 4.10.  Taxes.  Borrower has filed or caused to be filed all tax returns,
reports, estimates and declarations which are required to be filed, and has paid
all taxes shown to be due and payable on said returns.  Borrower also has paid
all assessments made against it and any of its property and has paid all other
taxes, fees and other charges imposed on Borrower and its property by any
Governmental Authority (other than those the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been established by
Borrower); and no liens have been filed and no claims are being asserted with
respect to any such taxes, fees and other charges, and no event exists, and no
event will exist at Closing which with the giving of notice or the lapse of
time, or both, would give rise to a lien.

7



--------------------------------------------------------------------------------





Section 4.11.  Subsidiaries.  Borrower has no Subsidiaries and will have no
Subsidiaries as of Closing, except as listed on the Information Schedule.

Section 4.12.  Disclosure.  Neither this Loan Agreement, the other Loan
Documents, nor any representation, certificate, statement and other document
furnished by Borrower in writing to Bank prior to or contemporaneous with the
execution and delivery of this Loan Agreement by Borrower contain any untrue
statement of any material fact or omits disclosure of any material fact
necessary to make the statements at the time of delivery not misleading.  There
is no material fact known to Borrower which has not been disclosed to Bank in
writing which constitutes a Material Adverse Effect.  After giving effect to the
Loan and the transactions herein contemplated, Borrower will have assets having
a fair market value in excess of the amount required to timely pay its existing
debts as they become due in the ordinary course of business, and has, and will
have, access to adequate capital for the conduct of its business and the timely
payment of its debts from time to time incurred in connection therewith as such
debts mature.

Section 4.13.  Collateral in Compliance.  All of the Collateral and all other
property of Borrower that is necessary for the full use and enjoyment of the
Collateral is in material compliance with all Requirements of Law, including
zoning, subdivision and environmental rules and regulations, and will be
operated in such manner to remain in material compliance with such laws until
the Loan is paid and satisfied in full.

Section 4.14.  No Materially Adverse Contracts, Etc.  Borrower is not subject to
any one or more charter restrictions, corporate laws or other similar legal
restrictions and restraints, judgments, decrees, orders, rules, regulations and
other Requirements of Law which has a Material Adverse Effect.  Borrower is not
a party to any contract or agreement which has or is expected to have in the
future any Material Adverse Effect.

Section 4.15.  Name.  Borrower operates its business and owns its assets only
under the name of Borrower and its Subsidiaries.

Section 4.16.  Environmental Compliance.  With respect to any real property
owned by Borrower, and to the best of its knowledge, any real property leased by
Borrower and any real property otherwise in Borrower’s possession or control
(including all improvements located on any of the foregoing real property): (1)
as of the date hereof, (i) there are no hazardous materials, substances, wastes
or other environmentally regulated, controlled or sensitive materials or
substances, including, without limitation, any oil, gas or other petroleum
related products, any lead based paints, any materials containing asbestos or
any biological, chemical or nuclear contaminated materials or substances,
located on, in or under any of such property, and (ii) there are no harmful or
hazardous levels or concentrations of mold, spores or other fungi on, in or
under such property and there are no harmful or hazardous levels or
concentrations of radon or other similar gases on, in or under such property
(collectively (i) and (ii), “hazardous substances”); or (2) Borrower has fully
disclosed to Bank, in writing, the existence, extent and nature of any such
hazardous substances, and (i) Borrower is legally authorized and empowered to
maintain such hazardous substances on, in or under such property or use them in
connection with such property, (ii) such hazardous substances are being used,
maintained and controlled in substantially full compliance with all Requirements
of Law and (iii) Borrower has obtained and will constantly maintain all
licenses, permits and approvals required with respect thereto, and is and will
remain in substantially full compliance with all of the terms, conditions and
requirements of such licenses, permits and approvals.  The records of Borrower
do not now, nor to the best knowledge of Borrower have they ever revealed any
discharge, spill or disposal of any hazardous substances at, on and under any of
the aforementioned property.  Borrower has not received any notice of a
violation or an alleged violation, a claim or an alleged claim,  a civil action
or a threatened civil action, a criminal action or a threatened criminal
action,  an administrative action or a threatened administrative action, an
administrative penalty, a fine or a lien from any person whatsoever (including
any Governmental Authority) against Borrower and any of the aforementioned
property relating to any hazardous substances or any other environmental
matter.  To the best knowledge of Borrower, the soil, surface water and
groundwater on, under and about said real property are free from hazardous
substances.

8



--------------------------------------------------------------------------------





Article V.  Conditions to Closing.

All of the conditions set forth in this Article V must be satisfied and
completed, or the satisfaction and completion thereof waived by Bank, prior to
Closing and any disbursement of proceeds by Bank under the Loan, whether the
Loan includes a Term Loan, Non-Revolving Line of Credit or Revolving Line of
Credit.  If all of the conditions are not met to Bank’s satisfaction, or the
completion thereof waived by Bank, Bank may, at its option, (1) withhold
disbursement until the same are met, (2) disburse and require that any
unsatisfied terms and conditions be satisfied as a condition subsequent to
Closing within such period of time as may be designated by the Bank or (3)
terminate its obligation to fund the Loan and recover from Borrower all costs
and expenses reasonably incurred by Bank in connection with its preparations for
making the Loan to Borrower, together with the fees and other costs and expenses
required to be paid by Borrower under the Commitment.   A waiver by Bank of a
condition must be in writing to be effective and a waiver as to one or more
conditions shall not constitute a waiver as to other conditions and shall not
establish a “course of dealing or practice” that would require a waiver of the
same or a similar condition at some later time.

Section 5.1.  Loan Documents.  Bank shall have received fully executed and, if
necessary, recorded or filed, originals of the Loan Documents required by the
Commitment, this Loan Agreement and as may be otherwise required by Bank and its
counsel to evidence the Loan and create and perfect the first priority liens and
security interests in the Collateral, subject only to the Permitted
Encumbrances.

Section 5.2.  Supporting Documentation.  The Bank shall have received the
supporting documentation and items listed on Attachment 2, and all of the other
terms and conditions listed on Attachment 2, in the Commitment and elsewhere in
this Loan Agreement shall have been satisfied, including, without limitation,
perfection in favor of Bank of a first priority lien and security interest in
all of the Collateral, subject only to the Permitted Encumbrances.

Section 5.3.  Representations and Warranties.  The representations and
warranties made by Borrower which are contained herein and those which are
contained in any certificate, document, financial statement and other statement
furnished by Borrower in writing at Closing, shall be correct on and as of
Closing, as if made on and as of such date, and on and as of the date of each
subsequent disbursement of Loan proceeds.

Section 5.4.  No Default or Event of Default.  No Default Condition or Event of
Default shall have occurred and be continuing as of Closing, or after giving
effect to the Loan to be made at Closing, nor shall a Default Condition or Event
of Default exist as of the date of subsequent disbursement of Loan proceeds.

Section 5.5.  Commitment Fee.  Borrower shall have paid to Bank a commitment fee
for the Revolving Facility of Four Thousand Dollars ($4,000.00), due upon
execution of this Loan Agreement.  Borrower shall pay monthly, in arrears, an
unused line fee of .25% per annum of the unused portion of the Revolving Line of
Credit during the prior month,  as set forth in the Commitment, and all other
fees and costs and expenses to be paid by Borrower at or before Closing, as
provided in the Commitment.

Section 5.6.  Additional Matters.  All other documents and legal matters in
connection with the transactions contemplated by this Loan Agreement shall be
received by the Bank in form and substance satisfactory to the Bank and its
counsel and such counsel shall have received all information and such
counterpart originals, or certified or other such copies of such documents, as
such counsel may reasonably request.

Section 5.7.  General.  Without imposing any obligation or undertaking on Bank
and its counsel and without acknowledging compliance with the representations
and warranties or waiving strict compliance by Borrower with all of the terms
and conditions of this Loan Agreement and the materiality of all of the
representations and warranties of Borrower, Bank and Bank’s counsel shall retain
the right to be satisfied that all matters required to be performed in
connection with this transaction have been performed in such a manner that the
Loan proceeds can be advanced, the lien and security position of Bank perfected
in the Collateral and that no event exists which will jeopardize the Loan and
the prospect of payment of the Loan.

9



--------------------------------------------------------------------------------





Article VI.  Non-Revolving and Revolving Line of Credit – Conditions Precedent
to Disbursements
Following the First Disbursement.

If the Loan includes either a Non-Revolving Line of Credit or a Revolving Line
of Credit, all of the conditions set forth in this Article VI must be satisfied
before Bank is obligated to make any disbursements and each of the conditions
must be and remain satisfied at the time of each disbursement subsequent to the
first disbursement.  As in Article V, all of the conditions in this Article VI
must be met to Bank’s satisfaction.  If the Loan includes a Non-Revolving Line
of Credit, once disbursements are repaid, the amount repaid may not be
reborrowed and the maximum principal amount that may be borrowed under the Note
for the Non-Revolving Line of Credit and pursuant to this Loan Agreement is the
Loan Amount for the Non-Revolving Line of Credit.  If the Loan includes a
Revolving Line of Credit, Loan proceeds may be borrowed, repaid, reborrowed and
repaid under the Note for the Revolving Line of Credit and pursuant to this Loan
Agreement, but at no time shall the amount of principal outstanding exceed the
Loan Amount for the Revolving Line of Credit.  If the Loan includes a
Non-Revolving Line of Credit or a Revolving Line of Credit, Attachment 2A
contains additional terms and provisions relating to such Loans.

Section 6.1.  Existing Conditions.  All of the conditions stated in Article V
must have been satisfied to Bank’s satisfaction and they each must remain
satisfied at the time of the disbursement, or the completion thereof waived by
Bank.

Section 6.2.  Additional Conditions.  All of the conditions stated in Attachment
2A must have been satisfied to Bank’s satisfaction and they each must remain
satisfied at the time of each disbursement, or the completion thereof waived by
Bank.

Section 6.3.  Draw Request.  Borrower shall have delivered to Bank a Draw
Request for each disbursement, and under the terms of this Loan Agreement,
including those set forth in Attachment 2A, Bank must be obligated to make the
disbursement being requested in the Draw Request.

Section 6.4.  No Default or Event of Default.  No Default Condition or Event of
Default shall have occurred and be continuing as of the date of any disbursement
of Loan proceeds.

Article VII.  Affirmative Covenants.

Borrower covenants and agrees with Bank that until the later of (1) payment in
full of the Loan and all other amounts owing to Bank under the Loan Documents or
(2) termination of Bank’s obligation to make disbursements under the Loan,
Borrower will fully and promptly do and perform each and every one of the
matters set forth in this Article VII; and Borrower acknowledges to Bank that
the breach or default by Borrower of any of said covenants and agreements is and
the same shall be material.

Section 7.1.  Banking Relationship.   If required by the Commitment, Borrower
shall maintain its primary banking relationship with Bank, including, without
limitation, its deposit accounts with Bank; or, if Borrower elects to maintain
its accounts with another financial institution, at Bank’s request made at
anytime during the term of the Loan, Borrower shall cause such other financial
institution to execute and deliver to Bank such control agreements and blocked
account agreements relative to Borrower’s accounts as Bank deems necessary or
appropriate.

Section 7.2.  Use of Loan Funds.  Borrower shall use all Loan proceeds disbursed
to Borrower only for the purposes stated in this Loan Agreement.

Section 7.3.  Payment/Performance.  Borrower shall pay when due all amounts now
owing to Bank under the Note, this Loan Agreement and the other Loan Documents
and Borrower shall pay when due all amounts which may in the future become owing
to Bank under the Note, this Loan Agreement and the other Loan Documents. 
Borrower also shall promptly perform all other obligations of Borrower hereunder
and under the Note and the other Loan Documents – both present obligations and
obligations which may arise in the future.

10



--------------------------------------------------------------------------------





Section 7.4.  Other Indebtedness.  Borrower shall make full and timely payment
of the principal and interest on all Indebtedness on which Borrower is now
obligated and on all which it may in the future come to be obligated on to
persons other than Bank (unless contested in good faith with adequate reserves
made therefor), and duly and faithfully comply with all the terms and conditions
to which Borrower is obligated thereunder, the breach of which would reasonably
be likely to result in a Material Adverse Effect.

Section 7.5.  Financial Statements.  Borrower shall furnish to the Bank and
Borrower shall cause others to furnish to Bank, at the sole expense of Borrower,
such information respecting the business, assets, operations and financial
condition of Borrower as the Bank may from time to time request, including,
without limitation, the information indicated on Attachment 3, at the times
stated therein.

Section 7.6.  Inspection of Property; Books and Records; Discussions.  Borrower
shall maintain proper books and records in which full, true, accurate and
correct entries, in all material respects, in conformity with GAAP and all
Requirements of Law, shall be made of all material dealings and transactions in
relation to Borrower’s business and activities.  Borrower shall permit Bank, and
Borrower shall permit representatives of Bank, to visit and inspect any of the
Collateral and any of the other property owned or used by Borrower in its
business and shall permit Bank, and shall permit representatives of Bank, to
examine and make abstracts from any of Borrower’s books and records at any
reasonable time, with prior notice and as often as may reasonably be desired. 
Borrower shall permit Bank, and Borrower shall permit representatives of Bank,
to discuss the business, operations, properties, financial condition and
prospects of Borrower (all of which represents Confidential Information of
Borrower) with its officers, board members, executives, managers, members,
partners, employees, agents, independent certified public accountants and
others, as applicable; and, Borrower shall promptly furnish to Bank such reports
relating to the business, operations, prospects and financial condition of
Borrower as Bank may request from time to time, provided Bank and Bank’s
representatives comply with the confidentiality and nondisclosure obligations
applicable to such Confidential Information.

Section 7.7.  Insurance.  Borrower shall maintain insurance as required herein
and in the other Loan Documents, including the insurance coverages set forth on
Attachment 4.  Such insurance carriers shall have a Best’s Key Rating of at
least “A” and shall have a Best’s Key Rating Class of at least “IX” and Bank
shall be shown as an “additional insured” in such liability policies and a
“mortgagee-loss payee” in such casualty insurance policies.   Borrower shall
deliver to Bank, and Borrower shall cause others to deliver to Bank, annually
(and at such other times as Bank may reasonably request) a statement regarding
Borrower’s insurance coverages, such statement to contain as much detail as Bank
may request; and Borrower also shall deliver to Bank, and Borrower shall cause
others to deliver to Bank, certificates of such insurance or the policies of
insurance as may be reasonably requested by Bank.  If Borrower shall at any time
or times hereafter fail to obtain and maintain the insurance coverages on the
terms set forth herein and in the other Loan Documents, Bank may, but shall not
be obligated to, obtain and cause to be maintained insurance coverage with
respect to the property affected, including, at Bank’s option, the coverages
provided by any and all of the policies of Borrower, and pay any part of and all
of the premiums therefor, without waiving any default by Borrower.

Section 7.8.  Payment of Taxes and Assessments.  Borrower shall duly pay and
discharge (1) all taxes (including federal and state withholding and other
employee related taxes), assessments and governmental charges upon and against
either or both Borrower and any of the Collateral prior to the date on which
penalties attach thereto, unless and to the extent that such matters are being
diligently contested in good faith and by appropriate proceedings and
appropriate reserves therefor have been established in accordance with GAAP, and
(2) all lawful claims, including claims related to tort damages, labor,
materials, supplies, services, repairs and wages, which might or could, if
unpaid, become a lien or charge upon the Collateral, unless and to the extent
only that the same are being diligently contested in good faith and by
appropriate proceedings and appropriate reserves therefor have been established
in accordance with GAAP.

Section 7.9.  Conduct of Business and Maintenance of Existence.  Borrower shall
continue to engage in business of the same general type as now conducted and
notify the Bank of any significant change in management.    If Borrower is an
Organization, Borrower shall preserve, renew and keep in full force and effect
its organizational existence.   Borrower shall take all reasonable action to
maintain all rights, privileges, franchises, patents, copyrights, trademarks and
tradenames necessary or desirable in the normal conduct of its business and all
licenses and permits necessary to continue to operate its business as it is
currently being operated.   Except in those limited instances where the failure
to comply could not have a Material Adverse Effect, and otherwise could not
substantially impair the Collateral and the Bank’s position with respect to the
Collateral, Borrower shall comply with all Contractual Obligations and
Requirements of Law and Borrower shall maintain capital sufficient to carry on
its business and transactions and, at any time, all businesses and transactions
in which it then proposes to engage.

11



--------------------------------------------------------------------------------





Section 7.10.  Maintenance of Property.  Borrower shall keep and maintain the
Collateral consisting of real property and tangible personal property in good
working order and condition and make all needful and proper repairs,
replacements, additions and improvements thereto as are reasonably necessary.

Section 7.11.  Maintain Security Interest.  Borrower shall maintain, protect and
preserve the security interest of Bank in the Collateral and the lien position
of Bank in the Collateral, including, without limitation, the filing of “claims”
under insurance policies within the time periods required under such policies
and the filing of appropriate notices, claims and pleadings in any condemnation
actions.

Section 7.12.  Notices.   Borrower shall promptly give notice to Bank of (1) the
occurrence of any Default Condition or Event of Default, (2) any governmental
investigation, any litigation, any arbitration and any other proceeding
affecting Borrower in which the amount involved is or would have a Material
Adverse Effect, (3) any change in the financial condition of Borrower occurring
since the date of the last financial statements delivered to Bank, which
individually or cumulatively when viewed in light of prior financial statements,
may result in a material adverse change in the financial condition of  Borrower
and (4) any change in the location or address of the principal office and place
of business of  Borrower.  Each notice pursuant to this subsection shall be
accompanied by a statement setting forth details of the occurrence referred to
therein and stating what action is proposed to be taken with respect thereto.

Section 7.13.  Further Assurances.  On demand of Bank, Borrower shall do any act
and execute and deliver any additional documents consistent with the Commitment
and the Loan Documents reasonably required by Bank to secure the Loan, confirm
and perfect the lien and security interest of Bank in the Collateral and to
comply with the Commitment and the Loan Documents, including, but not limited
to, any items listed on Attachment 5, additional Financing Statements, new and
replacement notes, security documents and agreements supplementing, extending
and otherwise modifying the Note, this Loan Agreement and any of the other Loan
Documents, and certificates as to the amount of the Indebtedness evidenced by
the Note from time to time.

Article VIII.  Negative Covenants.

Borrower covenants and agrees with Bank that until the later of (1) payment in
full of the Loan and all other amounts owing to Bank under the Loan Documents or
(2) termination of Bank’s obligation to make disbursements under the Loan,
Borrower shall not do and Borrower shall not permit others to do, either
directly or indirectly, without the prior written consent of Bank (which consent
shall not be unreasonably withheld) unless such consent is not necessary because
of exceptions set forth on Attachment 5, any of the matters listed in this
Article VIII; and Borrower acknowledges to Bank that the breach or default by
Borrower of any of said covenants and agreements is and the same shall be
material.

Section 8.1.  Indebtedness.  Except Indebtedness in respect of the Note, other
Indebtedness with Bank, and Permitted Indebtedness, Borrower shall not do any
one or more or the following: create any Indebtedness; incur or otherwise become
obligated on any Indebtedness; assume any Indebtedness; refinance any
Indebtedness; suffer to exist any Indebtedness against it; and draw upon any
Indebtedness. 

Section 8.2.  Liens and Security Interests.  Except for (1) liens and security
interests in favor of Bank and (2) Permitted Encumbrances, Borrower shall not
and Borrower shall not permit others to encumber the Collateral, and any part
thereof and interest therein, with any one or more of the following: a lien
(inclusive of real property, personal property and mixed real and personal
property liens), a security interest, a governmental assessment, a charge, a
levy, an attachment, an order of seizure and any other similar or dissimilar
claim.

Section 8.3.  Judgments.  Borrower shall not permit a judgment for the payment
of money in excess of Fifty Thousand Dollars ($50,000) to be entered against it
which judgment Borrower permits to remain unsatisfied or unstayed for a period
the shorter of thirty (30) days after the same is entered against Borrower or
the date on which an execution is issued on such judgment;

12



--------------------------------------------------------------------------------





Section 8.4.  Guaranty.  Borrower shall not directly agree to and Borrower shall
not indirectly agree to, and Borrower shall not directly or indirectly assume,
guarantee, endorse and otherwise in any way be responsible or liable for or
become responsible or liable for the Indebtedness and other obligations of any
person (all such transactions being herein called “guarantees”) in excess of
Fifty Thousand Dollars ($50,000), except guarantees by endorsement of
instruments for deposit or collection in the ordinary course of business.

Section 8.5.  Loan.  Except as provided in Section 8.7 below, Borrower shall not
make and Borrower shall not commit to make any one or more of the following with
respect to any person, whether done directly by Borrower or indirectly through
someone else except in the ordinary course of business: an advance, a loan, an
extension of credit, a deferral of payment on goods sold or to be sold, a
deferral of payment on goods leased or to be leased, a deferral of payment on
services rendered or to be rendered, a capital contribution, a purchase of
bonds, a purchase of notes, a purchase of debentures, and a purchase of
warrants, stock, securities and any other investment.

Section 8.6.  Leases and Capital Expenditures.  Except as obligated under
existing leases and disclosed to Bank prior to Closing, Borrower shall not
become liable directly and Borrower shall not become liable indirectly, in the
capacity of a lessee or tenant, and Borrower shall not become liable as
aforesaid in the capacity of a guarantor or other surety, with respect to any
lease of real, personal or mixed real and personal property; and Borrower shall
not directly and Borrower shall not indirectly enter into any transaction on
account of the purchase or other acquisition of capital assets.

Section 8.7.  Loans to Officers.  Except for employee relocation loans, employee
bridge loans and other incidental loans to employees, all in the ordinary course
of Borrower’s business, Borrower shall not directly or indirectly make any loan
or other extension of credit to any of the following persons and Borrower shall
not do any of the foregoing for the benefit of any of the following persons:
shareholders, directors, officers, executives, managers, members, partners and
employees of Borrower, and members of the immediate family of any of the
foregoing who are individuals and not Organizations (“Related Persons”).  The
prohibitions in this Section relating to loans and other extensions of credit to
Related Persons apply to past Related Persons, present Related Persons and to
future Related Persons.

Section 8.8.  Compensation.  Borrower shall not pay any compensation to any
Related Person, whether through salary, bonus or otherwise, in excess of
industry standards and norms.  The prohibitions in this Section relating to
compensation to Related Persons apply to past Related Persons, present Related
Persons and to future Related Persons.

Section 8.9.   Reorganization.   Borrower shall not change its name and Borrower
shall not operate under a name other than its current name.  If Borrower is an
Organization: (1) Borrower shall not offer to, and Borrower shall not sell,
transfer, issue, convey, dispose of and distribute any equity interests in
Borrower, debt instruments of Borrower and combinations of equity and debt in
Borrower; (2) Borrower shall not offer to, and Borrower shall not sell,
transfer, issue, convey, dispose of and distribute any option, warrant and other
similar or dissimilar right to acquire an equity interest in Borrower, a debt
instrument of Borrower and combinations of equity and debt in Borrower; (3)
Borrower shall not permit and Borrower shall not recognize any transfer,
conveyance, alienation and other disposition of any interest and right in
Borrower by any equity holder or other person, including, without limitation,
any transfer of any stock and other securities in Borrower, any transfer of any
equity interest in Borrower, any transfer of a debt interest in Borrower and any
transfer of some other position in Borrower; (4) Borrower shall not enter into
any merger, consolidation, asset acquisition or stock acquisition, syndication,
liquidation of assets, reorganization or recapitalization, and reclassification
of capital stock or other equity interests; (5) Borrower shall not materially
change, modify, amend and otherwise reconstitute its organizational structure,
its properties and its businesses; and (6) Borrower shall not form, create and
otherwise cause to be formed or created any Subsidiaries. 

Section 8.10.  Sales.  Except as otherwise permitted in this Loan Agreement or
in any of the other Loan Documents, Borrower shall not voluntarily and Borrower
shall not involuntarily through its direct actions or inactions, or indirectly
through the actions or inactions of others, do any one or more of the following:
sell, transfer, lease, liquidate, franchise, license, dispose of and part with
possession or control of all or any part of or interest in (whether legal or
equitable) any of the Collateral or all of the Collateral.  The prohibitions in
this Section do not extend to or include (1) the sale, transfer, lease, license
and/or disposal of inventory in the ordinary course of business and (2) the
sale, transfer, lease, license and/or disposal of equipment in the ordinary and
normal replacement program for equipment under which Bank’s first priority lien
and security interest continues in the replacement equipment and (3) the sale,
transfer, lease, license and/or distribution of software and sale of services in
the ordinary course of business.

13



--------------------------------------------------------------------------------





Section 8.11.  Acquisitions.  Borrower shall not acquire any stock or other
equity in any other person; Borrower shall not acquire any debt or other similar
interest in any other person; and Borrower shall not acquire a material part of
the assets of any other person.

Section 8.12.  Dividends and Distributions.   Borrower shall not declare any
dividends on, and Borrower shall not make any payment or other distribution on
account of, and Borrower shall not set apart assets for a sinking or other
analogous fund for the purchase, redemption, retirement and other similar or
dissimilar acquisition of, any stock or other equity interest in Borrower; and
Borrower shall not do any of the foregoing with respect to a debt or similar
interest in Borrower other than debts owed to Bank and trade debt incurred in
the normal and ordinary course of Borrower’s business.

Section 8.13.  Speculate.  Borrower shall not directly and Borrower shall not
indirectly purchase or otherwise acquire, and Borrower shall not directly and
Borrower shall not through another person carry or otherwise hold any “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System and any  interpretations or rulings thereunder; and
Borrower shall not “speculate” in or “hedge” in any stock, futures, commodity,
index and other similar markets, or undertake any other activity that is not in
the ordinary course of business of Borrower as that business has been disclosed
to Bank in connection with the making of the Loan.

Section 8.14.  Charter, etc.  If Borrower is an Organization, Borrower shall not
allow and Borrower shall not cause the organizational documents of Borrower to
be amended in any manner that would have a Material Adverse Effect, nor shall
Borrower make or permit any significant change in accounting treatment and
reporting practices except as permitted or required by GAAP, nor change its
fiscal year.

Section 8.15.  Third Party Agreements.  Borrower shall not enter into any
agreement containing any provision that would be violated or breached by the
performance of the obligations of Borrower under this Loan Agreement, the Note
and any other Loan Document to be delivered hereunder or in connection herewith.

Section 8.16.  Additional Contracts.  Borrower shall not enter into any contract
and incur any Contractual Obligation to any Affiliate or other related person,
other than at arms length and in a manner and on terms in the best interest of
Borrower, and promptly after execution of any such contract, a copy thereof will
be provided to Bank.

Article IX.  Financial Maintenance Covenants.

Commencing with the Closing Date and continuing until the later of (1) payment
in full of the Loan and all other amounts owing to Bank under the Loan Documents
or (2) termination of Bank’s obligation to make disbursements under the Loan,
Borrower shall fully and timely comply with each and every one of the financial
maintenance covenants set forth on Attachment 5; and Borrower acknowledges to
Bank that the breach or default by Borrower of any of said financial maintenance
covenants is and the same shall be material.

Article X.  Events of Default; Remedies.

Section 10.1.  Events of Default.  The occurrence of any one or more of the
following events shall constitute an “Event of Default” by Borrower hereunder:

 

          (a)  Borrower’s failure to pay when due the principal of or interest
on the Note or any of the Notes if more than one, or any other sums due
thereunder, whether fees, charges, premiums or costs and expenses;

14



--------------------------------------------------------------------------------





 

          (b)  Borrower’s breach of or default under any of the terms,
conditions or covenants contained in this Loan Agreement or any of the Loan
Documents, and as to any breach or default that can be cured, has failed to cure
such default within ten (10) days after Borrower receives written notice thereof
from Bank; provided, however, that if the breach or default is non-monetary and
cannot by its nature be cured within the ten (10) day period or cannot after
diligent attempts by Borrower be cured within such ten (10) day period, and such
breach or default is likely to be cured within a reasonable period of time, then
Borrower may request an additional reasonable period to attempt to cure such
non-monetary default, and within such reasonable time period the failure to have
cured such breach or default shall not be deemed an Event of Default;

 

 

 

          (c)  the actual or threatened demolition, injury or waste to the
Collateral, or any material part thereof, which, in the reasonable opinion of
Bank, may materially impair its value, or the actual or threatened decline in
value of the Collateral or any material part thereof and such demolition,
injury, waste, impairment or decline is not covered by the insurance policies
required pursuant to Section 7.7 and Attachment 4 or cannot be averted by
Borrower in a timely fashion following prompt notice from Bank to Borrower so as
to prevent such demolition, injury, waste, impairment or decline in value;

 

 

 

          (d)  Borrower’s assets, or any material part or portion thereof, are
attached, seized, subjected to a writ or distress warrant, or are levied upon,
or come into the possession of any trustee, receiver or person acting in a
similar capacity and such attachment, seizure, writ or distress warrant or levy
has not been removed, discharged or rescinded within thirty (30) days after
Borrower has knowledge thereof, or if Borrower is enjoined, restrained or in any
way prevented by court order from continuing to conduct all or any material part
of its business affairs, or if a judgment or other claim becomes a lien or
encumbrance upon any material portion of Borrower’s assets, or if a notice of
lien, levy or assessment is filed of record with respect to any of Borrower’s
assets by any Governmental Authority, and the same is not paid within thirty
(30) days after Borrower receives notice thereof, provided that none of the
foregoing shall constitute an Event of Default where such action or event is
stayed or an adequate bond has been posted pending a good faith contest by
Borrower;

 

 

 

          (e)  the insolvency of Borrower or any person obligated for payment of
the Loan or any parts or portions thereof, or the appointment of a receiver for,
or the filing of a petition of bankruptcy by or against Borrower or any person
obligated for payment of the Loan or any parts or portions thereof which is not
dismissed or stayed within sixty (60) days;

 

 

 

          (f)  Borrower’s default under the terms of any instrument or other
agreement to which this Loan  Agreement or any of the other Loan Documents is
subordinate;

 

 

 

          (g)  Borrower’s breach of or default under any of the terms,
conditions or covenantscontained in Commitment upon which all or any portion of
any Indebtedness evidenced by the Note, or any of the Notes if more than one,
was predicated, and as to any breach or default that can be cured, Borrower has
failed to cure such default within ten (10) days after Borrower receives written
notice thereof from Bank; provided, however, that if the breach or default is
non-monetary and cannot by its nature be cured within the ten (10) day period or
cannot after diligent attempts by Borrower be cured within such ten (10) day
period, and such breach or default is likely to be cured within a reasonable
period of time, then Borrower may request an additional reasonable period to
attempt to cure such non-monetary default, and within such reasonable time
period the failure to have cured such breach or default shall not be deemed an
Event of Default;

 

 

 

          (h)  the occurrence of any event of default or default condition under
any other Loan Document, including, without limitation, the Note, any deeds of
trust, mortgages, security deeds, deeds to secure debts, assignments, security
agreements, pledge agreements, guaranty agreements, indemnification agreements,
control agreements or blocked account agreements;

 

 

 

          (i)  any false statement, misrepresentation or withholding of facts by
Borrower or any other person in any loan application or other document provided
by Borrower or any other person to Bank or its agents, including any
misrepresentation made in this Loan Agreement, or in any presentation made by
Borrower or any other person to Bank or its agents, as to any matter relied upon
by Bank in evaluating whether to extend financing to Borrower;

15



--------------------------------------------------------------------------------





 

          (j)  default by Borrower under any other Indebtedness or other
obligation now owing or which hereafter arises and is owing to Bank, or default
by any of Borrower’s Subsidiaries under any Indebtedness or other obligation now
owing or which hereafter arises and is owing to Bank; or

 

 

 

          (k)  a determination by Bank that a material adverse change in the
financial condition of Borrower or any person obligated for payment of the Loan
or any parts or portions thereof has occurred since the date of this Loan
Agreement.

Section 10.2.  Rights and Remedies.  If an Event of Default shall occur under
this Loan Agreement or any of the Loan Documents, in addition to any other right
and remedy which may be available to Bank and without limiting any other right
and remedy granted to Bank in the Loan Documents, which rights and remedies are
fully exercisable by Bank as and when provided in such other Loan Documents,
Bank shall have the rights and remedies set forth below in this Section 10.2.,
any and all of which it may exercise at its election, without notice of its
election and without demand – subject, however, to applicable notice or grace
periods, if any.

               10.2.1.  Acceleration of Maturity.  Bank may, at its option,
accelerate and declare immediately due and payable the Note, as well as any of
and all of the other Indebtedness and obligations owing under this Loan
Agreement and the other Loan Documents that are not already due hereunder and
that are not already due thereunder.  If there is more than one Note, Bank may
accelerate and declare immediately due and payable all of the Notes, or Bank may
from time to time and at any number of times after the occurrence of an Event of
Default, accelerate and declare immediately due and payable any one or more of
the Notes as Bank in its discretion elects to accelerate.  In addition to the
foregoing, Bank may from time to time and at any time proceed to protect and
enforce its rights and remedies under the Loan Documents (including its absolute
and unconditional right to recover full payment of any and all of the
obligations owing by Borrower, as well as those owing by other persons to Bank)
by any one or more of the following: judicial and non-judicial foreclosure
proceedings as against all and any part of the Collateral, without regard to the
situs of such Collateral; suits in equity; actions at law; and other appropriate
legal, equitable and administrative proceedings to enforce full payment.

               10.2.2.  Bank’s Power of Enforcement.  Bank may by appropriate
actions and proceedings seek to do and have done any and all of the following:
(1) to enforce through actions at law and proceedings in equity, or both,
payment of all and any part or parts of the obligations owing by Borrower to
Bank under the Loan Documents, the performance of any of the terms in any of the
Loan Documents, and any other rights and remedies available to Bank; (2) to
foreclose and to authorize the foreclosure of all and any part or parts of the
Collateral, or interests therein, and to sell and have sold, as an entirety or
in separate lots or parcels, at one or more sales, the Collateral, or parts
thereof or interests therein, under the power of sale granted in the Loan
Documents (to the extent permitted by law) or the judgment or decree of a court
or courts of competent jurisdiction; and (3) to pursue any other right and
remedy available to it under the Loan Documents, at law and in equity.  Bank may
proceed either by such actions and proceedings or by the exercise of its powers
with respect to entry and taking possession, or both, as Bank may determine in
its discretion; and the same may be taken without regard to whether the Note (or
any and all of the Notes if more than one) or any and all of the obligations
owing to Bank under this Loan Agreement and the other Loan Documents shall be
due and payable and without prejudice to the right of Bank thereafter to bring
actions and proceedings for any Event of Default existing at the time any
earlier action or proceeding was commenced.  The taking of any action does not
preclude Bank from taking subsequent action and Bank may continue taking
subsequent actions at such time or times as it elects until the Loan and all
other amounts owing to Bank under the Loan Documents are paid in full.

               10.2.3.  Bank’s Rights to Enter and Take Possession, Operate and
Apply Income. 

                            10.2.3.1.  Right to Possession.  Borrower, upon
demand of Bank, shall forthwith surrender to Bank the actual possession of all,
or such part or parts of the Collateral, or interests therein, as Bank may
direct; and if and to the extent permitted by law, Bank, through its own actions
and through those of its agents, without any prior notice to Borrower and demand
on Borrower, may enter and take possession of any and all of the Collateral, or
interests therein, and may exclude Borrower, its Related Persons and any other
persons wholly or partly therefrom – as Bank elects.  If Bank takes possession
of the Collateral or parts thereof or interests therein as aforesaid, Bank and
Borrower shall have joint access to the books and records of Borrower – such
joint access to be under and pursuant to reasonable procedures established by
Bank, which procedures may call for Bank to possess the books and records with
Borrower having access to them under the supervision of Bank.

16



--------------------------------------------------------------------------------





                            10.2.3.2.  Action for Possession.  If Borrower
should fail for any reason to surrender possession or if Borrower should fail
for any reason to deliver possession of the Collateral, or any part or parts
thereof or interests therein, to Bank after the earlier of Bank’s demand
therefor or Bank’s attempt to gain possession without prior demand, Bank may
obtain, without prior notice to Borrower and without Borrower having a hearing
thereon, a judgment or decree conferring on Bank and Bank’s agents the right to
immediate possession of all of the Collateral, or such part or parts thereof or
interests therein, as Bank may elect, and a judgment or decree requiring
Borrower to surrender and deliver immediate possession of all of the Collateral
to Bank, or such part or parts thereof or interests therein, as Bank may elect. 
If Bank seeks such a judgment or decree, Borrower does hereby consent in advance
to the entry of such judgment or decree without prior notice to Borrower and
without Borrower having a hearing thereon; Borrower reserving, however, the
right to challenge at a subsequent time the existence of a Default Condition or
an Event of Default.  Borrower shall pay to Bank, upon demand, all costs and
expenses of obtaining such judgment or decree, including reasonable compensation
to Bank, its attorneys and agents; and all such costs and expenses shall, until
paid, be secured by the lien and security interest of Bank in the Collateral,
and shall be payable on demand with interest from date of the Event of Default
at the highest contract rate payable under the Note.

                            10.2.3.3.  Management of Collateral.  Upon each and
every entering into and taking of possession of the Collateral, or part or parts
thereof or interests therein, by the Bank through its own actions and by the
Bank through those of its agents and other persons, Bank may directly and
through its agents and other persons, hold, store, use, operate, repair,
restore, preserve, protect, manage and control all and any part or parts of, and
interests in the Collateral, and conduct the business related thereto; and,
without limiting the foregoing, from time to time and at any time, the Bank may
do and the Bank may have done or direct the doing of any one or more of the
following through itself, its agents and such other persons as Bank deems
reasonably appropriate under the circumstances:

 

          (a)  make all necessary and proper maintenance, repairs, renewals,
replacements, additions, betterments and improvements to the Collateral and
parts thereof, and in connection therewith, purchase and otherwise acquire
fixtures, personal property and other types of property;

 

 

 

          (b)  insure and keep the Collateral and parts thereof insured;

 

 

 

          (c)  manage and operate the Collateral and parts thereof, and exercise
all the rights and powers of Borrower in its name and otherwise with respect to
the same;

 

 

 

          (d)  enter into agreements with others to exercise the powers herein
granted Bank, all as Bank from time to time may determine; and

 

 

 

          (e)  collect and receive all the rents, income, proceeds and other
benefits from, related to and arising out of the Collateral and each and all
parts thereof and interests therein, including those past due, those currently
due and those thereafter becoming due.

In connection with its management of the Collateral as aforesaid, Bank shall
apply any monies received by Bank in such priority as Bank may determine, or
such priority as may be required under any Requirement of Law, to: (1) payment
of any and all of the obligations owing to Bank under the Loan Documents,
including the Loan; (2) payment of any deposits for taxes, assessments and
insurance premiums; (3) payment of the cost of insurance, taxes, assessments and
other expenses and charges upon the Collateral or any parts thereof or interest
therein, (4) payment of any amounts due and payable on any other Indebtedness of
Borrower, whether prior or subsequent to the liens and security interest of
Bank, (5) payment of the compensation, disbursements and costs and expenses of
the agents, attorneys and other representatives of Bank, (6) payment of any
amounts deemed reasonably necessary by Bank to otherwise protect and preserve
the Collateral and the lien and security interest of Bank and (7) payment of
such other amounts as Bank deems reasonably necessary to assure to Bank the
repayment of the Loan and all other obligations owing to Bank under the Loan
Documents.

17



--------------------------------------------------------------------------------





                            10.2.3.4.  Payments to Preserve Collateral.  Bank,
at its election, and without notice to Borrower, may, to protect and preserve
its interest in the Collateral, and to assure repayment of the Loan and all
other obligations owing under the Loan Documents, make any payments which
Borrower has failed to make and any sum so paid shall be deemed an obligation
secured by Bank’s security interest and be immediately due and payable from
Borrower upon demand with interest thereon at the highest contract rate
applicable under the Note, but such payment by Bank shall not release Borrower
from its obligations or constitute a waiver of a default hereunder.

               10.2.4.  Receiver.  Bank, to the extent permitted by law and
without regard to the value, adequacy and occupancy of all or any part of the
Collateral, or any interests therein, and without prior notice to Borrower and
without Borrower having a hearing thereon, shall be entitled as a matter of
right, if it so elects, to the appointment of a receiver or other similar
official to: (1) enter upon and take possession of any and all of the Collateral
and any interests therein, (2) preserve, protect, manage and control the
Collateral or those parts or interests over which it takes possession; and (3)
collect all rents, income, proceeds and other benefits thereof and apply the
same as Bank directs, or if so required, as the court which appointed such
receiver or other similar official may direct.  The costs and expenses,
including receiver’s fees, attorneys’ fees and agent’s compensation, incurred
pursuant to the powers herein contained shall be deemed an obligation of
Borrower owing to Bank under this Loan Agreement and the same shall be secured
by Bank’s lien and security interest in the Collateral and shall be payable upon
demand with interest from the date of demand at the highest contract rate under
the Note.  Bank and any receiver or similar official appointed as provided
herein shall be liable to account only for such rents, income, proceeds and
other benefits actually received by Bank or such other person, whether received
pursuant to this Section or under other provisions of this Loan Agreement. 
Notwithstanding the appointment of any receiver or other similar official, Bank
shall be entitled as pledgee to the possession and control of any money,
deposits, accounts, account receivables, documents, chattel paper, documents of
title, instruments, payment intangibles and other general intangibles and other
property and property rights and interests at the present and any future time
held by, or payable or deliverable under the terms of the Loan Documents to
Bank.

               10.2.5.  Set-off and Recoupment.  Bank may, at its option and at
any time or times without prior notice to Borrower, set-off and apply toward
payment of the Loan and other amounts now owing and amounts which may become
owing by Borrower under the Loan Documents, and otherwise exercise its rights of
recoupment, as to any and all (1) balances and deposits of Borrower held by
Bank, (2) Indebtedness and other obligations at any time owing to or for the
credit and account of Borrower by Bank and (3) Indebtedness and other
obligations at any time owing to or for the credit and account of Borrower by
any of Bank’s Affiliates.

Section 10.3.  Suits to Protect the Collateral.  Bank shall have the power and
authority, at any time and from time to time, to institute and maintain any
suits and proceedings as Bank may deem reasonably necessary in its judgment (1)
to prevent the impairment or threatened impairment of the Collateral, or any
part or parts thereof or interests therein, by any acts and inactions which may
be unlawful or which may be in breach of this Loan Agreement and any of the
other Loan Documents, (2) to preserve and protect its interest in the Collateral
and each and all parts thereof and interests therein, including its liens and
security interests therein, and (3) to restrain the enforcement of or compliance
with any legislation and any other governmental enactment, rule and order that
may be unconstitutional or otherwise invalid, if the enforcement of or
compliance with such enactment, rule and order might impair Bank’s lien and
security interest in the Collateral, or be prejudicial to Bank’s interest in any
other manner.

Section 10.4.  Proofs of Claim. In the case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition and other
judicial proceedings affecting Borrower, any person obligated on any of
Borrower’s obligations, any of Borrower’s creditors and any of Borrower’s
property, Bank, to the extent permitted by law and at any time or times, shall
be entitled to file such proofs of claim and other documents as may be
reasonably necessary in order to have its claims allowed in such proceedings for
the entire amount due and payable by Borrower under the Loan Documents, at the
date of the institution of such proceedings, and for any additional amounts
which may become due and payable by Borrower after such date.

Section 10.5.  Discontinuance of Proceedings; Position of Parties Restored.  If
Bank shall have proceeded to enforce any right and remedy under the Loan
Documents by foreclosure, entry or otherwise and such proceedings shall have
been discontinued or abandoned for any reason, or such proceedings shall have
resulted in a final determination adverse to Bank, then and in every such case
Borrower and Bank shall be restored to their former positions and rights
hereunder, and all rights, powers and remedies of Bank shall continue as if no
such proceedings had occurred or had been taken.

18



--------------------------------------------------------------------------------





Section 10.6.  Demand Note.  Notwithstanding anything else in this Loan
Agreement to the contrary, if any Note is payable on demand by Bank, then, in
such event, there are no conditions precedent to Bank’s right to demand payment
of such Note, in whole or in part, at any time and from time to time, without
prior notice, until the entire unpaid balance outstanding under such Note,
including principal, interest, fees, premiums, charges and costs and expenses,
are paid in full.  And, there are no conditions precedent to Bank exercising any
of and all of its other rights and remedies at such time or times as it deems
necessary or appropriate to recover full payment of the Note, including, without
limitation, the exercise of any of and all of its rights and remedies set forth
in this Article X, the exercise of any of and all of its other rights and
remedies granted to it under the Loan Documents and the exercise of any of and
all of its rights and remedies at law and in equity.

Article XI.  Miscellaneous.

Section 11.1.  Incorporation of Exhibits and Recitals; Customer and Loan
Numbers.  All exhibits, supplements, schedules, addenda and other attachments to
this Loan Agreement are by this reference incorporated herein and made a part
hereof as if fully set forth in the body of this Loan Agreement; provided,
however, the failure to correctly complete any exhibit, supplement, schedule,
addenda or attachment hereto shall not affect Borrower’s duties and Bank’s
rights hereunder if such corrected information can be obtained from the
Commitment or any of the other Loan Documents.  The recitals set forth in this
Loan Agreement are also a part of this Loan Agreement.  The Customer and Loan
Numbers, if any, stated in this Loan Agreement are for Bank’s internal business
use and reference only and do not and shall not limit the scope and extent of
Bank’s security interest or the Indebtedness and other obligations evidenced
hereby, referenced herein and secured hereby. The captions herein are inserted
only as a matter of convenience and for reference and in no way define, limit or
describe the scope of this Loan Agreement nor the intent of any provision
hereof.

Section 11.2.  Amendments.  Subject to the exercise by Bank of its rights and
remedies as set forth in this Loan Agreement and without limiting any of such
rights and remedies, this Loan Agreement may not be modified, amended, waived,
extended, changed, discharged and terminated orally or by any act or failure to
act on the part of Borrower or Bank, but only by an agreement in writing signed
by the party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge and termination is sought. 

Section 11.3.  Assignment.  The terms, provisions and conditions in this Loan
Agreement shall be binding upon and inure to the benefit of the heirs,
successors, assigns and personal representatives of the parties hereto;
provided, however, Borrower shall not assign this Loan Agreement and any of its
rights, interests, duties and obligations hereunder (inclusive of the proceeds
of the Loan and other moneys to be advanced under or on account of this Loan
Agreement) in whole or in part without the prior written consent of Bank, and
any such assignment (whether voluntary or by operation of law) without said
consent shall be void.  It is expressly recognized and agreed that Bank may
assign or transfer this Loan Agreement, the Note or any of the Notes if more
than one, and any other Loan Documents, in whole or in part, to any person and,
in the event of such assignment, Bank shall thereafter be relieved of all
liability hereunder to the extent of the assignment or transfer.  Borrower
waives and will not assert against any transferee or assignee of Bank any
claims, defenses, set-offs and rights of recoupment which Borrower could assert
against Bank, except defenses which Borrower cannot waive.

Section 11.4.  Conflict.  It is the intention of the parties that this Loan
Agreement and the other Loan Documents be interpreted in a consistent manner;
provided, however, in the event of any irreconcilable conflict in the provisions
of this Loan Agreement and the provisions of any of the other Loan Documents,
the provisions of this Loan Agreement shall control.

Section 11.5.  No Partnership, Joint Venture or Agency.  This Loan Agreement and
the other Loan Documents shall not in any respect be interpreted, deemed or
construed as making Bank a partner or joint venturer with Borrower, nor shall
they or any of them be interpreted, deemed or construed as making Bank the agent
or representative of Borrower.  The relationship of Bank to Borrower is that of
a creditor to an obligor or debtor; and in furtherance thereof and in
explanation thereof, Bank has no fiduciary, trust, guardian, representative,
partnership, joint venturer and other similar relationship to or with Borrower
and no such relationship shall be drawn and implied from any of the Loan
Documents or any of Bank’s actions and inactions hereunder or with respect
hereto – and, Bank has no obligation to Borrower and any other person relative
to administration of the Loan and administration of the Collateral, or any part
or parts thereof or interests therein.   In no event shall Bank be liable for
debts and claims accruing or arising against Borrower.

19



--------------------------------------------------------------------------------





Section 11.6.  Power of Attorney.  Borrower does hereby irrevocably constitute
and appoint Bank its true and lawful attorney with full power of substitution,
for it and in its name, place and stead, to execute, deliver and file such
agreements, documents, notices, statements and records, to include, without
limitation, Financing Statements, and to do and undertake such other acts as
Bank, in its reasonable discretion, deems necessary or advisable to effect the
terms and conditions of this Loan Agreement and to otherwise protect and
preserve the security of the lien and security interests in the Collateral, and
Bank’s interests therein.  The foregoing appointment is and the same shall be
coupled with an interest in favor of Bank.

Section 11.7.  Indemnity.  Borrower hereby agrees to defend, protect, indemnify
and hold harmless Bank and each and all of Bank’s shareholders, directors,
officers, employees, attorneys, agents and Affiliates (individually and
collectively, “Indemnified Parties”), from and against any and all claims,
actions, liabilities, damages, costs and expenses (including, without
limitation, all reasonable costs and expenses incurred in the investigation and
defense of any matter) (“Indemnified Liabilities”) asserted against, imposed
upon and incurred by the Indemnified Parties, both direct and indirect and
regardless of the basis of the Indemnified Liabilities (i.e.,  whether based on
federal, state or local laws, rules, regulations and ordinances, common law, an
equitable cause, contract, tort or otherwise), as a result of or arising from or
relating to any one or more of (1) this Loan Agreement, (2) the other Loan
Documents, (3) the transactions contemplated by this Loan Agreement, (4) any
credit extended or used hereunder, (5) any act done or omitted by any person, or
any event occurring in connection therewith, and (6) the exercise of any rights
and remedies under this Loan Agreement and the exercise of any rights and
remedies under any of the other Loan Documents, including, without limitation,
the acquisition of the Collateral by Bank by way of foreclosure of the lien and
security interests thereon, deed in lieu of such foreclosure or otherwise,
except in all of the instances enumerated in (1) through (6), only the gross
negligence or willful misconduct of the person otherwise to be indemnified
hereunder.  In the event this indemnity is unenforceable as a matter of law as
to a particular matter or consequence referred to herein, it shall be
enforceable to the full extent permitted by law.  The obligations of Borrower
under this Section are independent of all other rights and obligations set forth
herein and shall survive the payment of the Loan and the termination of this
Loan Agreement.

Section 11.8.  Payment of Expenses.  Without limiting any other provision of
this Loan Agreement relating to Borrower’s payment of costs and expenses
incurred by Bank and those incurred by others on behalf of Bank, but in addition
thereto, whether or not the Loan is made and all of the Loan proceeds disbursed,
Borrower shall pay to Bank, on demand, each and all of any reasonable costs and
expenses incurred by Bank, incurred by others on behalf of Bank and incurred by
Bank for Borrower: (1) in order to meet Bank’s reasonable requirements in
connection with the Loan, (2) in connection with the preparation and execution
of the Loan, including all reasonable legal fees, (3) in connection with the
making of the Loan, and (4) in connection with the enforcement of Bank’s rights
and remedies under the Loan Documents, including, payments to third persons of
amounts Borrower is required to pay to such third persons under and pursuant to
the terms of any of the Loan Documents, protecting Bank’s interest in the
Collateral, collecting any amount owing by Borrower and owing by other persons
under the Loan Documents and in enforcing its rights under any of the Loan
Documents with respect to the Collateral.  All of the foregoing costs and
expenses shall be paid with interest thereon at the highest contract rate
prescribed in the Note from the date paid or incurred by or on behalf of Bank
until such costs and expenses are paid by Borrower.  All sums so paid and
expended by Bank, and the interest thereon, shall be added to and be secured by
Bank’s lien and security interests in the Collateral. 

Section 11.9.  Documentary and Intangible Taxes; Additional Costs.  To the
extent not prohibited by law and notwithstanding who is liable for payment of
the taxes or fees, Borrower shall pay, on Bank’s demand, (1) all intangible
personal property taxes, documentary stamp taxes, excise taxes and other similar
taxes assessed, charged and required to be paid in connection with the Loan and
any extension, renewal and modification thereof, and (2) all intangible personal
property taxes, documentary stamp taxes, excise taxes and other similar taxes
assessed, charged and required to be paid in connection with this Loan Agreement
and any of the other Loan Documents, and any extension, renewal and modification
of any of the foregoing.  If, with respect to this Loan Agreement and the
transactions hereunder, any Requirement of Law (x) subjects Bank to any tax
(except federal, state and local income taxes on the overall net income of
Bank), (y) imposes, modifies or deems applicable any deposit insurance, reserve,
special deposit and other similar requirement against assets held by, deposits
in, and loans by Bank, or (z) imposes upon Bank any other condition, and the
result of any of the foregoing is to increase the cost to Bank, reduce the
income receivable by Bank or impose any expense upon Bank with respect to the
Loan, Borrower agrees to pay to Bank the amount of such increase in cost,
reduction in income or additional expense within thirty (30) days following
presentation by Bank of a statement of the amount and setting forth Bank’s
calculation thereof, all in reasonable detail, which statement shall be deemed
true and correct absent manifest error.

20



--------------------------------------------------------------------------------





Section 11.10.  Marshalling of Assets.  Borrower hereby waives, to the extent
permitted by law, the benefit of all appraisal, homestead, valuation, stay,
extension, reinstatement and redemption laws now in force and any which may in
the future come to be in force and all rights of marshalling in the event of any
sale under the Loan Documents of the Collateral, or any part or parts thereof or
any interests therein. Further, Borrower hereby expressly waives on behalf of
Borrower, and on behalf of each and every person acquiring any interest in or
title to the Collateral or any part thereof subsequent to the date of this Loan
Agreement and on behalf of all other persons to the extent permitted by law, any
or all rights of redemption from sale under any order or decree of foreclosure
of this Loan Agreement.

Section 11.11.  Waiver of Statutory Rights.  Borrower waives any right to
require Bank to bring any action against any other person and to require that
resort be had to any security and to any balances of any deposit or other
accounts on the books of Bank in favor of any other person; and, without
limiting the foregoing, but in furtherance thereof, Borrower waives any rights
Borrower otherwise might have or may have in the future under the statutory
provisions identified in the Information Schedule (by referencing this Section),
and any other laws that require or may require Bank to recover against some
other person, or to realize upon any security which Bank holds for the Loan. 
Borrower also waives any and all right of subrogation, contribution,
reimbursement and indemnity whatsoever and any right of recourse to and with
respect to the assets and property of any person that is or may be security for
the Loan.

Section 11.12.  Jury, Venue, Jurisdiction.  This Loan Agreement shall be deemed
to have been executed and delivered in the jurisdiction listed on the
Information Schedule as the jurisdiction whose laws govern this Loan Agreement,
regardless of where the signatories may be located at the time of execution.
This Loan Agreement and the other Loan Documents shall be governed by and
construed in accordance with the substantive laws of the aforesaid jurisdiction,
excluding, however, the conflict of law and choice of law provisions thereof. 
Notwithstanding the foregoing, to the extent any of the Collateral is located in
another jurisdiction or other jurisdictions, the laws of the jurisdictions in
which the Collateral is located shall govern with respect to Bank’s and
Borrower’s rights in and to Collateral located in such other jurisdictions and
Bank’s remedies relative thereto.  Borrower: (1) to the extent permitted by law,
waives any right to a trial by jury in any action arising from or related to
this Loan Agreement and any of the other Loan Documents; (2) irrevocably submits
to the jurisdiction of either (i) the state courts of the jurisdiction whose
laws govern this Loan Agreement as identified on the Information Schedule or
(ii) a United States District Court for any federal district in such
jurisdiction over any action or proceeding arising from or related to this Loan
Agreement and any of the other Loan Documents – subject to the exception
regarding location of the Collateral as provided hereinabove; and (3)
irrevocably waives, to the fullest extent Borrower may effectively do so, the
defense of improper venue or an inconvenient forum to the maintenance of any
such action or proceeding.  Nothing in this Section shall affect or impair
Bank’s right to serve legal process in any manner permitted by law or Bank’s
right to bring any action or proceeding against Borrower or Borrower’s property
in the courts of any other jurisdiction.

Section 11.13.  Cumulative Rights, etc. The rights, powers and remedies of Bank
under this Loan Agreement shall be in addition to all rights, powers and
remedies given to Bank by virtue of any applicable laws and regulations, those
given in equity, those given to Bank under the other Loan Documents and those
given under any other agreement, all of which rights, powers and remedies shall
be cumulative and may be exercised by Bank from time to time and at any number
of times successively, concurrently and alternatively without impairing Bank’s
rights under this Loan Agreement and under any of the other Loan Documents.

Section 11.14.  No Waiver; No Course of Dealing; No Invalidity.  No delay or
forbearance by Bank in exercising any and all of its rights and remedies under
this Loan Agreement and those under any of the other Loan Documents, and no
delay or forbearance of Bank in exercising any and all rights and remedies
otherwise afforded by law and in equity, shall operate as a waiver thereof or
preclude the exercise thereof during the continuance of any Default Condition or
Event of Default as set forth herein or in the event of any subsequent Default
Condition or Event of Default hereunder. If Bank is requested to waive a Default
Condition or an Event of Default or forbear taking action relative thereto, Bank
may condition any waiver or forbearance it elects to grant Borrower on payment
by Borrower of such fees to Bank as Bank deems appropriate under the
circumstances and may condition any such waiver or forbearance on Borrower
reimbursing Bank for all costs and expenses Bank incurs in connection with such
waiver or forbearance.  Also, no act or inaction of Bank under this Loan
Agreement and under any of the other Loan Documents shall be deemed to
constitute or establish a “course of performance or dealing” that would require
Bank to so act or refrain from acting in any particular manner at a later time
under similar or dissimilar circumstances.  Wherever possible each provision of
this Loan Agreement and the other Loan Documents shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Loan Agreement and if any provision of any of the other Loan Documents
shall be prohibited or invalid under such law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Loan
Agreement and those of the other Loan Documents, or the application thereof
shall be in a manner and to an extent permissible under applicable law.

21



--------------------------------------------------------------------------------





Section 11.15.  Maintenance of Bank’s Records.  Borrower acknowledges and agrees
that Bank is authorized to maintain, store and otherwise retain the Loan
Documents in their original, inscribed tangible form or a record thereof in an
electronic medium or other non-tangible medium which permits such record to be
retrieved in a perceivable form; that a record of any of the Loan Documents in a
non-tangible medium which is retrievable in a perceivable form shall be the
agreement of Borrower to the same extent as if such Loan Document was in its
original, inscribed tangible medium and such a record shall be binding on and
enforceable against Borrower notwithstanding the same is in a non-tangible form
and notwithstanding the signatures of the signatories hereof or thereof are
electronic, typed, printed, computer generated, facsimiles or other
reproductions, representations and forms; and that Bank’s certification that a
non-tangible record of any of the Loan Documents is an accurate and complete
copy or reproduction of the original, inscribed tangible form shall be
conclusive, absent clear and convincing evidence of the incorrectness of said
certification, and such non-tangible record or a reproduction thereof shall be
deemed an original and have the same force and effect as the original, inscribed
tangible form.

Section 11.16.  Credit Investigations; Sharing of Information; Control
Agreements.  Bank is irrevocably authorized by Borrower to make and have made
such credit investigations as it deems appropriate to evaluate Borrower’s credit
and financial standing, and Borrower authorizes Bank to share with consumer
reporting agencies and creditors its experiences with Borrower and other
information in Bank’s possession relative to Borrower.  Bank shall not have any
obligation and responsibility to (1) provide information to any third persons
relative to Bank’s security interest in the Collateral, this Loan Agreement and
otherwise with respect to Borrower, (2) subordinate its liens and security
interests in the Collateral to the interests of any person, and (3) enter into
control agreements relative to the Collateral.

Section 11.17.  Bank’s Liability for Collateral.  Notwithstanding anything in
this Loan Agreement and any of the other Loan Documents to the contrary, Bank
may at any time or times during the term of this Loan Agreement make such
payments and do or cause to be done such acts as Bank considers reasonably
necessary to protect the Collateral and to preserve, protect and perfect or
continue the perfection of its security interest in the Collateral.  So long as
Bank complies with reasonable banking practices, Bank shall not be liable and
responsible for the Collateral, or any part thereof or interest therein, and
without limiting the foregoing, Bank shall not have any responsibility for any
one or more of the following: (1) the safekeeping of the Collateral, (2) any
loss and damage occurring to the Collateral, regardless of the cause for such
loss and damage, (3) any diminution in the value of the Collateral, and (4) any
act or default of any carrier, warehouseman, bailee, forwarding agency and other
person whomsoever.  All risk of loss, damage and destruction of the Collateral
shall be borne by Borrower.

Section 11.18.  Execution in Counterparts.  This Loan Agreement may be executed
in two or more counterparts, each of which shall be deemed to be an original,
but all of which shall constitute one and the same agreement, and in making
proof of this Loan Agreement, it shall not be necessary to produce or account
for more than one such counterpart (subject always to the provisions of Section
11.15 relating to maintenance of records).

22



--------------------------------------------------------------------------------





Section 11.19.  Notices.  All notices, certificates and other communications
hereunder shall be deemed given when mailed by registered or certified mail,
postage prepaid, return receipt requested, addressed to the addresses set forth
above.  Borrower and the Bank may, by written notice given hereunder, designate
a different address where communications should be sent and Bank may require
that all communications sent to it be sent electronically or in some other
non-tangible medium. 

Section 11.20.  Time of Essence.  Time is of the essence for the performance of
all of Borrower’s covenants and agreements set forth in this Loan Agreement and
in each of the other Loan Documents.

Section 11.21.  Term of Loan Agreement.  This Loan Agreement shall become
effective on the Closing Date and shall continue in full force and effect until
the last to occur of (1) payment in full of the Loan and all other amounts now
owing and which may in the future be owing to Bank under the Loan Documents, or
(2) termination of Bank’s obligation to make disbursements of Loan proceeds
under this Loan Agreement or the Note.  Notwithstanding the foregoing, Bank
shall have the right to limit, declare a moratorium on and terminate its
obligation to make disbursement of Loan proceeds immediately and without notice
upon the occurrence and during the continuance of a Default Condition or an
Event of Default and such action by Bank shall not constitute a termination of
this Loan Agreement and Borrower’s obligations under this Loan Agreement and the
other Loan Documents; and shall not adversely affect or impair Bank’s lien or
security interests in the Collateral.

Section 11.22.  Joinder by Guarantor.  If any of the guarantors identified on
the Information Schedule and if any of the other guarantors of the Loan and any
of the other obligations of Borrower under this Loan Agreement, if any, have
executed this Loan Agreement, such persons, by their execution of this Loan
Agreement, agree to the terms, covenants, conditions and provisions contained in
this Loan Agreement, agree to perform as and when they are so required to
perform under this Loan Agreement and agree that they each are subjecting
themselves to each and all of the obligations of Borrower set forth in this Loan
Agreement.  The aforesaid agreements of those guarantors executing this Loan
Agreement shall be in addition to and not in lieu of the covenants, agreements
and obligations of such guarantors set forth in their respective guaranty
agreements.  If less than all of the guarantors of Borrower’s obligations under
this Loan Agreement and the other Loan Documents have executed this Loan
Agreement, such fact (1) shall not release the non-executing guarantors from
their covenants, agreements and obligations as set forth in their respective
guaranty agreements and shall not negate and otherwise adversely affect their
obligations under their respective guaranty agreements and Bank’s rights and
remedies thereunder, and (2) shall not release those guarantors executing this
Loan Agreement from any of their covenants, agreements and obligations as set
forth herein and those set forth in their separate guaranty agreements and shall
not negate and otherwise adversely affect their obligations under their
respective guaranty agreements and hereunder, and Bank’s rights and remedies
thereunder and hereunder. 

24



--------------------------------------------------------------------------------





Section 11.23.  Confidentiality and Nondisclosure.  “Confidential Information”
means (a) information and materials that are identified in writing as
confidential at the time of disclosure, (b) information disclosed orally and
subsequently identified in writing as confidential within thirty days following
the initial disclosure of such information, (c) information or materials
provided to Bank by Borrower that Borrower does not disclose publicly, and (d)
the information and materials of Borrower, its Subsidiaries and its Affiliates,
including without limitation, all computer software applications, whether now or
hereafter existing, and all modifications, enhancements, and versions thereof,
in all forms and all options with respect thereto, and all future products
developed or derived therefrom, all design concepts and related documentation
and manuals, and methodologies used in the design, development and
implementation of software products, Borrower’s marketing and product plans,
prospect lists, and pricing information (other than published price lists),
vendor information, customer information, financial information and reports,
confidential and proprietary information of a third party that is in the
possession of Borrower, employee and contactor data, research and development
plans and results, and the terms of these Loan Documents.  The term
“Confidential Information” includes any modifications or derivatives prepared by
the Bank that contain or are based upon Confidential Information disclosed by
Borrower, including analysis, extracts, reports or summaries thereof. 
Confidential Information must be used by the Bank or its agents and/or advisors
only in connection with the Loan Documents.  Without limiting the generality of
the foregoing, the Bank further promises and agrees: (i) to protect and
safeguard the Confidential Information against unauthorized use, publication or
disclosure using the same care it uses to protect its own confidential and
proprietary information, but in no event less than reasonable care; (ii) to
limit access to all Confidential Information only to those of Bank’s employees,
agents and/or advisors who need access to the Confidential Information in
connection with the Loan Documents; (iii) not to reproduce in any form any of
the documents and information identified as Confidential Information except to
the extent needed in connection with the Loan Documents; (iv) not, directly or
indirectly, in any way, reveal, report, publish, disclose, transfer, decompile,
disassemble, reverse engineer or otherwise use any of the Confidential
Information except as specifically authorized by Borrower in accordance with
this Loan Agreement; and (v) to take all other reasonable steps to protect the
secrecy of the Confidential Information, and to prevent the Confidential
Information from falling into the public domain or into the possession of
unauthorized persons or to otherwise comply with any other reasonable security
measures requested in writing by Borrower.  Bank will be responsible for
advising its employees and agents of the confidential nature of the Confidential
Information and for ensuring compliance by Bank’s employees and agents with the
obligations of Bank under this Agreement.  This Section imposes no obligation
upon Bank with respect to information which (a) is or becomes available to the
general public through no fault of Bank, (b) is disclosed to Bank without
restriction on disclosure by a person who has a lawful right to disclose the
information, (c) is required to be disclosed by law, regulation or court order,
provided that Bank will exercise reasonable efforts to notify Borrower prior to
such disclosure, or (d) is disclosed in any proceeding to enforce Bank’s rights
under this Loan Agreement or any of the Loan Documents, provided that all
reasonable measures to preserve the confidentiality of such information in any
such proceeding are taken by Bank.

(Signatures Begin on Next Page, Followed by Information Schedule and
Attachments)



--------------------------------------------------------------------------------





The undersigned have executed this Loan Agreement as of the effective date set
forth on the Information Schedule.

BANK:

 

RBC CENTURA BANK

 

By:

 

 

--------------------------------------------------------------------------------

 

Joseph B. Singer

 

Vice President – Georgia Markets

 

BORROWER:

 

 

 

 

 

 

 

 

FIRSTWAVE TECHNOLOGIES, INC.

 

Witness:

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Richard T. Brock

 

Print Name:

 

 

CEO and Chairman

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

 

 

 

CONNECT-CARE, INC.

 

Witness:

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name:

 

 

Print Name:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

 

 

 

FIRSTWAVE TECHNOLOGIES UK, LIMITED

 

Witness:

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name:

 

 

Print Name:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

25



--------------------------------------------------------------------------------





Loan Agreement Supplement
and
Information Schedule

Subject

Information

 

 

Customer Number:

 

 

 

Loan Number:

 

 

 

Effective Date of Loan Agreement

July 29, 2003

 

 

Borrower:

Full Legal Name:

Firstwave Technologies, Inc.

 

Street Address:

2859 Paces Ferry Road, Suite 1000

 

P.O. Box:

 

 

City:

Atlanta

 

State:

Georgia

 

Zip Code:

30339

 

State of Organization:

Georgia

 

Tax Identification No.:

58-1588291

 

Social Security No.:

 

 

Contact Person:

Judith A. Vitale, Chief Financial Officer

 

Telephone Number:

770-431-1206

 

Facsimile Number:

770-431-1201

 

Email Address:

judiv@firstwave.net

 

 

 

Guarantors:

Full Legal Name:

Firstwave Technologies, Inc.

 

Street Address:

The Pavilion, 1 Atwell Place

 

P.O. Box:

 

 

City:

Thames Ditton

 

State:

Surrey, United Kingdom

 

Zip Code:

KT7 0NF

 

State of Organization:

 

 

Tax Identification No.:

 

 

Social Security No.:

 

 

Contact Person:

Judith A. Vitale, Chief Financial Officer

 

Telephone Number:

770-431-1206

 

Facsimile Number:

770-431-1201

 

Email Address:

judiv@firstwave.net

 

Full Legal Name:

Connect-Care, Inc.

 

Street Address:

2859 Paces Ferry Road, Suite 100

 

P.O. Box:

 

 

City:

Atlanta

 

State:

Georgia

 

Zip Code:

30339

 

State of Organization:

Georgia

 

Tax Identification No.:

 

 

Social Security No.:

 

 

Contact Person:

Judith A. Vitale, Chief Financial Officer

 

Telephone Number:

770-431-1206

 

Facsimile Number:

770-431-1201

 

Email Address:

judiv@firstwave.net



--------------------------------------------------------------------------------





Type of Loan:

 

Term Loan

 

 

 

 

 

 

 

 

 

Non-Revolving Line of Credit

 

 

 

 

 

 

 

 

x

Revolving Line of Credit

 

 

 

 

 

 

 

Purpose of Loan:

 

Term Loan

Describe:

 

 

 

 

 

 

 

 

Non-Revolving Line of Credit

Describe:

 

 

 

 

 

 

 

x

Revolving Line of Credit

Describe:

Working Capital

 

 

 

 

 

Loan Amount:

 

Term Loan

 

 

 

 

 

 

 

Non-Revolving Line of Credit

 

 

 

 

 

 

x

Revolving Line of Credit

$1,000,000.00, as evidenced by a promissory note dated:  July 29, 2003

 

 

 

 

Commitment Letter:

 

 

Date: June 25, 2003

 

Security Documents

The security documents which secure the Loan include, without limitation, those
listed in this part.

  1.     Pledge & Security Agreement, dated July 29, 2003

 

Appraised Value of Collateral (insert minimum value):

 

Term Loan

$

 

 

 

 

Non-Revolving Line of Credit

$

 

 

 

x

Revolving Line of Credit

$ 5,000,000

 

Subsidiaries:

Full Legal Name:

Firstwave Technologies, Inc.

 

Street Address:

The Pavilion, 1 Atwell Place

 

P.O. Box:

 

 

City:

Thames Ditton

 

State:

Surrey, United Kingdom

 

Zip Code:

KT7 0NF

 

Full Legal Name:

Connect-Care, Inc.

 

Street Address:

2859 Paces Ferry Road, Suite 100

 

P.O. Box:

 

 

City:

Atlanta

 

State:

Georgia

 

Zip Code:

30339

 

Jurisdiction whose Laws Govern Loan Agreement

 

State:  Georgia

 

 

 

Jurisdiction Specific Provisions

1.

Waiver of Statutory Rights (Section 11.11):  Borrower waives its rights under
the Official Code of Georgia Sections 10-7-20 through 27.

 

 

 

Additional Information:

 

 



--------------------------------------------------------------------------------





Borrower’s Acknowledgment:

--------------------------------------------------------------------------------

 

 

Guarantor’s Acknowledgment:

--------------------------------------------------------------------------------

 

 

Guarantor’s Acknowledgment:

--------------------------------------------------------------------------------

 

 

Bank’s Acknowledgment:

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------





Attachment 1
to
Loan Agreement
(Description of Collateral)

For the purposes of this Loan Agreement, “Collateral” shall mean all accounts,
as-extracted collateral, cash proceeds, chattel paper, commercial tort claims,
deposit accounts, documents, equipment, fixtures, financial assets, general
intangibles, goods, instruments, inventory, investment property, letter of
credit rights, letters of credit, money, non-cash proceeds, proceeds, software,
intellectual property, supporting obligations and other personal property, both
now existing and hereafter existing, acquired and arising, owned by Borrower and
in which Borrower has any property rights and benefits, of whatsoever kind and
description, wheresoever located and inclusive of property in Borrower’s
constructive possession and control, property in the Borrower’s actual
possession and control and property in the possession and control of a third
person for and on behalf of Borrower; and, without limiting the foregoing but in
furtherance thereof, the following now existing and hereafter acquired and
arising property and property rights and benefits, together with all
replacements, substitutions, additions, accessions, products and proceeds
thereof and of anything described herein.

          (a)          For purposes of this Attachment, “Accounts” shall mean
all accounts (as such term is defined in Article 9 of the Uniform Commercial
Code in effect from time to time in the State of Georgia) owned by the Borrower
and all accounts in which the Borrower has any rights (including, without
limitation, rights to grant a security interest in accounts owned by other
persons), both now existing and hereafter owned, acquired and arising; and, to
the extent not included in the term accounts as so defined after ascribing a
broad meaning thereto, all accounts receivable, health-care-insurance
receivables, credit and charge card receivables, bills, acceptances, documents,
choses in action, chattel paper  (both tangible and electronic), promissory
notes and other instruments, deposit accounts, license fees payable for use of
software, commercial tort claims, letter of credit rights and letters of credit,
rights to payment for money or funds advanced or sold other than through use of
a credit card, lottery winnings, rights to payment with respect to investment
property, general intangibles and other forms of obligations and rights to
payment of any nature, now owing to the Borrower and hereafter arising and owing
to the Borrower, together with (i) the proceeds of all of the accounts and other
property and property rights described hereinabove, including all of the
proceeds of Borrower’s rights with respect to any of its goods and services
represented thereby, whether delivered or returned by customers, and all rights
as an unpaid vendor and lienor, including rights of stoppage in transit and of
recovering possession by any proceedings, including replevin and reclamation,
and (ii) all customer lists, books and records, ledgers, account cards, and
other records including those stored on computer or electronic media, whether
now in existence or hereafter created, relating to any of the foregoing.

          (b)          For purposes of this Attachment, “Inventory” shall mean
all inventory (as such term is defined in Article 9 of the Uniform Commercial
Code in effect from time to time in the State of Georgia) owned by the Borrower
and all inventory in which the Borrower has any rights (including, without
limitation, rights to grant a security interest in inventory owned by other
persons), both now existing and hereafter owned, acquired and arising,
including, without limitation, inventory in transit, inventory in the
constructive possession and control of Borrower, inventory in the actual
possession and control of Borrower and inventory held  by others for Borrower’s
account; and, to the extent not included in the term inventory as so defined
after ascribing a broad meaning thereto, all now existing and hereafter acquired
goods manufactured or acquired for sale or lease, and any piece goods, raw
materials, as extracted collateral, work in process and finished merchandise,
component materials, and all supplies, goods, incidentals, office supplies,
packaging materials and any and all items used or consumed in the operation of
the business of Borrower or which may contribute to the finished product or to
the sale, promotion and shipment thereof by Borrower and by others on the
account of Borrower, together with (i) the proceeds and products of all of the
inventory and other property and property rights described hereinabove, (ii) all
additions and accessions thereto and replacements and substitutions therefor,
(iii) all documents related thereto and (iv) all customer lists, books and
records, ledgers, account cards, and other records including those stored on
computer or electronic media, whether now in existence or hereafter created,
relating to any of the foregoing.



--------------------------------------------------------------------------------





          (c)          For purposes of this Attachment, “General Intangibles”
shall mean all general intangibles (as such term is defined in Article 9 of the
Uniform Commercial Code in effect from time to time in the State of Georgia) of
the Borrower, whether now existing or hereafter owned, acquired or arising, or
in which the Borrower now has or hereafter acquires any rights, and, to the
extent not included in the term general intangibles as so defined after
ascribing a broad meaning thereto, all now existing and hereafter acquired
things in action, payment intangibles, rights to payment of loan funds not
evidenced by chattel paper or an instrument, contract rights, causes of action,
business records, inventions, designs, patents, patent applications, software,
trademarks, trademark registrations and applications therefor, goodwill, trade
names, trade secrets, trade processes, copyrights, copyright registrations and
applications therefor, licenses, permits, franchises, customer lists, computer
programs, all claims under guaranties and other supporting obligations, tax
refund claims, claims under letters-of-credit and all letter-of-credit rights,
rights and claims against carriers and shippers, leases, claims under insurance
policies, condemnation proceeds, all rights to indemnification and all other
intangible personal property of every kind and nature, together with the
proceeds of all of the general intangibles and other property and property
rights described hereinabove and (ii) all customer lists, books and records,
ledgers, account cards, and other records including those stored on computer or
electronic media, whether now in existence or hereafter created, relating to any
of the foregoing.

          (d)          For purposes of this Attachment, “Equipment” shall mean
all equipment (as such term is defined in Article 9 of the Uniform Commercial
Code in effect from time to time in the State of Georgia) of the Borrower,
whether now existing or hereafter owned, acquired or arising, or in which the
Borrower now has or hereafter acquires any rights, including, without
limitation, equipment now in Borrower’s possession and control, equipment in
transit, equipment in storage and equipment hereafter acquired by way of
replacement, substitution, addition or otherwise, and, to the extent not
included in the term equipment as so defined after ascribing a broad meaning
thereto, all now existing and hereafter acquired furniture, furnishings,
fixtures (including, without limitation, those located at, upon or about, or
attached to, the real estate described herein), machinery, parts, supplies,
apparatus, appliances, patterns, molds, dies, blueprints, fittings and computer
systems and related hardware and software of every description, together with
(i) the proceeds and products of all of the equipment and other property and
property rights described hereinabove, including, without limitation, insurance
proceeds and condemnation proceeds, (ii) all books and records, abstracts of
title, leases and all other contracts and agreements relating thereto or used in
connection therewith and (iii) all customer lists, books and records, ledgers,
account cards, and other records including those stored on computer or
electronic media, whether now in existence or hereafter created, relating to any
of the foregoing.

          For purposes of this Agreement, Permitted Encumbrances shall include
the following items authorized by the Bank at Closing:

                        None.

          For purposes of this Agreement, Permitted Indebtedness shall include
the following items authorized by the Bank at Closing:

                        None.



--------------------------------------------------------------------------------





Attachment 2
to
Loan Agreement
(Conditions to Closing)

Authority Documents.  Bank shall have received from Borrower, no later than five
days before Closing, a certified copy of Borrower’s organizational documents and
resolutions evidencing Borrower’s authority to enter into this Loan, together
with a certificate of good standing, all of which shall be current, in effect as
of closing and otherwise satisfactory to Bank and its counsel.

Counsel’s Opinion.  Borrower’s counsel shall have delivered to Bank its written
opinion regarding the organization and operation of Borrower, the enforceability
of the Loan Documents and such other matters as Bank may reasonably request,
such opinion to be in form and substance satisfactory to Bank.

UCC-11 Search Results.  Bank shall have received current UCC-11 search results
dated within five days of Closing from such local and state filing offices as
Bank may request, each showing no liens or encumbrances against any of the
Collateral and no litigation affecting Borrower, or the Collateral.

Insurance.  Borrower shall have delivered to Bank evidence that Borrower has
obtained each of the insurance policies required under Article VII, together
with satisfactory evidence of premium payments.

Consents and Approvals.  Bank shall have received true and exact copies of any
other consents and approvals of all persons required in order for Borrower to
comply with all of the terms of the Loan Documents.

Borrowing Base Report.  Bank shall have received a Borrowing Base Report in form
and substance satisfactory to Bank.

Draw Request.  Bank shall have received a Draw Request for the amount to be
disbursed at Closing.



--------------------------------------------------------------------------------





Attachment 2A
to
Loan Agreement
(Additional Terms and Conditions)

A.

Additional Conditions.  The following additional conditions must be satisfied
before Bank is obligated to make any disbursements and each of the conditions
must be and remain satisfied at the time of each disbursement subsequent to the
first disbursement:

 

 

 

None.

 

 

B.

Terms and Provisions Regarding Disbursements.  Bank’s obligation to make
disbursements and Borrower’s right to receive disbursements shall be subject to
the following terms and provisions:

 

Revolving Line of Credit.

1.

Disbursements may be requested by Borrower up to five (5) days before the
maturity date of the Note evidencing the Revolving Line of Credit.  The first
$500,000 of the Revolving Line of Credit will be available on a non-formula
basis.  Once advances under the Revolving Line of Credit exceeds $500,000, any
and all advances shall be based on a Borrowing Base and a certified Borrowing
Base Report.  Bank will make advances to Borrower provided the outstanding
balance under the Revolving Line of Credit after the first $500,000 has been
advanced does not exceed the Borrowing Base which shall be comprised of 75% of
Eligible Accounts (and 65% of Eligible Accounts owed by debtors in the United
Kingdom), as shown on the most recent monthly certified Borrowing Base Report
provided to Bank.

 

 

2.

Borrower may request no more than three disbursements in a calendar month, each
in the minimum amount of $50,000, and the aggregate amount of outstanding
disbursements shall not exceed at any time the lesser of (i) the Loan Amount for
the Revolving Line of Credit or (ii) $0 plus the Borrowing Base.

 

 

3.

Whenever Borrower desires an advance under the Revolving Line of Credit,
Borrower shall submit a Draw Request by facsimile transmission or telephone no
later than 10:00 a.m. eastern time, on the business day on which Borrower
desires the advance to be made.  Each Draw Request shall be signed by an
authorized officer of Borrower, or a designee thereof.  Each notification by
telephone must be followed within one business day by a facsimile transmission
which meets the criteria regarding a facsimile transmission.  Bank shall be
entitled to rely on any telephonic notice given by a person who Bank reasonably
believes to be an authorized officer of Borrower, or a designee thereof.  Bank
shall not have any liability to Borrower or any other person for its failure to
make a disbursement on the date requested by Borrower, unless such failure is
the result of willful misconduct or gross negligence of Bank; and if Bank’s
failure is a result of willful misconduct or gross negligence, its liability
shall be limited to actual damages only – Bank shall not be liable for indirect,
speculative, consequential or punitive damages or losses.  If Borrower maintains
its operating deposit account with Bank, Bank will credit the amount of the
disbusement to such account. If Borrower does not maintain its operating deposit
account with Bank, Bank will issue to Borrower for deposit in its operating
deposit account a Bank check or other negotiable instrument drawn on Bank in the
amount of the advance.

 

 

4.

If, at any time, the aggregate amount of the outstanding principal under the
Revolving Line of Credit exceeds the Loan Amount for the Revolving Line of
Credit, the Borrower shall immediately pay to Bank, in cash, the amount of such
excess.



--------------------------------------------------------------------------------





Attachment 3
to
Loan Agreement
(Financial Reports)*

Annual Reports.  Beginning with the fiscal year ending December 31, 2003, as
soon as available, but in any event within 90 days after the end of Borrower’s
fiscal year, Borrower shall deliver to Bank audited consolidated financial
statements of Borrower (including a balance sheet, an income statement and a
statement of retained earnings and changes in financial position, each with the
related notes and changes in the financial position for such year and setting
forth in comparative form the figures for the prior year) prepared in accordance
with GAAP, consistently applied, together with an opinion on such financial
statements that is unqualified or qualified in a manner acceptable to Bank from
an independent certified public accounting firm reasonably acceptable to Bank.

--------------------------------------------------------------------------------

Monthly Reports.  As soon as available, but in any event within 20 days after
the end of each calendar month, as generated by Borrower in the ordinary course
of business, beginning the first calendar month next following the Closing Date
Borrower shall deliver to Bank an unaudited consolidated balance sheet and a
statement of income and retained earnings prepared in accordance with GAAP,
consistently applied, covering Borrower’s consolidated operations during such
period, in form acceptable to Bank and certified by Borrower’s chief financial
officer or other Person acceptable to Bank.

--------------------------------------------------------------------------------

Compliance Certifications.  Not more than 20 business days after the end of each
quarter, as generated by Borrower in the ordinary course of business, beginning
the first quarter next following the Closing Date, or concurrently with the
delivery of the financial statements required to be delivered by Borrower to
Bank, a certificate of the Person preparing such statements, whether an
independent certified accountant, an officer of Borrower or some other Person
acceptable to Bank, stating that, in making the examination necessary therefor,
no knowledge was obtained of any default condition or Event of Default.

--------------------------------------------------------------------------------

Aged Accounts Report.  Within 10 business days after the last date of each
month, Borrower shall deliver to Bank, an aged listing of accounts receivable
and accounts payable for so long as any amounts remain outstanding under the
Loan.

--------------------------------------------------------------------------------

Budget/Forecast.  Borrower shall deliver to Bank such budgets, sales
projections, operating plans or other financial information generally prepared
by Borrower in the ordinary course of business as Bank may reasonably request
from time to time.

* All Financial Reports are considered “Confidential Information” until such
time as such information or portion thereof becomes public knowledge. 



--------------------------------------------------------------------------------





Attachment 4
to
Loan Agreement
(Insurance Requirements)

Liability and Hazard Insurance.  Borrower shall maintain liability and hazard
insurance, insuring against loss or damage by fire, theft, explosion, sprinklers
and other customary hazards and risks, in amounts, with companies and on terms
acceptable to Bank.  Such insurance policies, the originals of which policies
(such policies naming Bank as a mortgagee or loss payee together with
appropriate endorsements thereto, evidence of payment of premiums thereon and
written agreement by the insurer or insurers therein to give Bank thirty (30)
days’ prior written notice of intention to cancel) shall be promptly delivered
to Bank, with such insurance to be kept in full force and effect by Borrower at
all times until the payment in full of the Loan.



--------------------------------------------------------------------------------





Attachment 5
To
Loan Agreement
(Additional Affirmative, Negative And Financial Covenants)

A.

Additional Affirmative Covenants (Article VII).

 

 

1.

Borrower agrees to maintain its principal depository and operating accounts with
Bank.  Borrower shall complete all transitions of such accounts no later than
August 29, 2003.

 

 

B.

Additional Negative Covenants (Article VIII).

 

 

 

None.

 

 

C.

Exceptions to Negative Covenants (Article VIII).

 

 

1.

Notwithstanding Section 8.1, Borrower shall not incur any additional
indebtedness for borrowed money other than the Loan, Permitted Indebtedness up
to $1,000,000 without the prior written consent of the Bank, which consent will
not be unreasonably withheld.

 

 

2.

Notwithstanding Sections 8.9 and 8.11, Borrower shall not make any stock or
asset acquisitions with a cash component of greater than $2,000,000 or
acquisitions that will be dilutive to the Borrower’s cash flow on a pro forma
basis without the prior written consent of the Bank (which consent will not be
unreasonably withheld), provided that Borrower demonstrates pro forma for any
such acquisitions that Borrower will be in compliance with the Financial
Maintenance Covenants set forth herein.

 

 

3.

Notwithstanding Section 8.9, Borrower may (i) issue an equity interest in
Borrower to the extent such issuance is upon the exercise of an option by a
participant under Borrower’s Employee Stock Purchase Plan and Borrower’s 1993
Stock Option Plan (collectively, the “Option Plans”), (ii) issue additional
options for common stock of the Borrower pursuant to the Option Plans; provided,
however, that at no time until the payment in full of the Loan and all other
amounts owing to Bank under the Loan Documents shall the aggregate number of
authorized shares of Borrower for the Option Plans exceed or differ from the
aggregate number of such shares at the time of Closing.

 

 

D.

Financial Maintenance Covenants (Article IX).

 

 

 

1. Quick Ratio.  A ratio of (i) unrestricted cash and equivalents plus Net
Accounts Receivables to (ii) Current Liabilities of at least 1.25 to 1.00.

 

 

 

 

 

2. Tangible Net Worth.  Tangible Net Worth of at least $5,000,000.  For purposes
of this Attachment, “Tangible Net Worth” means the total of Shareholders’ Equity
less Intangibles.

 

 

E.

Additional Definitions

“Accounts” means accounts (as such term is defined in Article 9 of the Uniform
Commercial Code in effect from time to time in the State of Georgia) owned by
the Borrower and all accounts in which the Borrower has any rights (including,
without limitation, rights to grant a security interest in accounts owned by
other persons), both now existing and hereafter owned, acquired and arising;
and, to the extent not included in the term accounts as so defined after
ascribing a broad meaning thereto, all accounts receivable,
health-care-insurance receivables, credit and charge card receivables, bills,
acceptances, documents, choses in action, chattel paper  (both tangible and
electronic), promissory notes and other instruments, deposit accounts, license
fees payable for use of software, commercial tort claims, letter of credit
rights and letters of credit, rights to payment for money or funds advanced or
sold other than through use of a credit card, lottery winnings, rights to
payment with respect to investment property, general intangibles and other forms
of obligations and rights to payment of any nature, now owing to the Borrower
and hereafter arising and owing to the Borrower, together with (i) the proceeds
of all of the accounts and other property and property rights described
hereinabove, including all of the proceeds of Borrower’s rights with respect to
any of its goods and services represented thereby, whether delivered or returned
by customers, and all rights as an unpaid vendor and lienor, including rights of
stoppage in transit and of recovering possession by any proceedings, including
replevin and reclamation, and (ii) all customer lists, books and records,
ledgers, account cards, and other records including those stored on computer or
electronic media, whether now in existence or hereafter created, relating to any
of the foregoing.



--------------------------------------------------------------------------------





“Borrowing Base” means an amount equal to 75% of Eligible Accounts (and 65% of
Eligible Accounts owed by debtors in the United Kingdom), as determined by Bank
with reference to the most recent Borrowing Base Report delivered by Borrower.

“Borrowing Base Report” means the certification delivered to Bank by Borrower at
the times required under this Loan Agreement or such other times as Bank may
request. The report shall contain such information as may be requested by Bank,
including, among other things, information relative to Borrower’s Eligible
Accounts and Eligible Inventory. The report shall be certified by an authorized
officer of Borrower and shall be in a format acceptable to Bank.

“Current Assets” means as of any applicable date, only those assets of Borrower
that may, in the primary course of business, be converted into cash within a
period of one year from such date, but excluding (a) amounts due from employees,
officers, shareholders or directors of Borrower, (b) prepaid expenses for
services or supplies that are not purchased for sale, and (c) amounts due from
Affiliates or Subsidiaries of Borrower.

“Current Liabilities” means, as of any applicable date, all amounts that should,
in accordance with GAAP, be included as current liabilities on the consolidated
balance sheet of Borrower and its Subsidiaries, as at such date, plus, to the
extent not already included therein, all outstanding credit extensions made
under this Agreement, including all Indebtedness that is payable upon demand or
within one year from the date of determination thereof unless such Indebtedness
is renewable or extendible at the option of Borrower or any Subsidiary to a date
more than one year from the date of determination.

“Eligible Accounts” means Accounts of the Borrower and its UK Subsidiary in
which Borrower has the right to grant a security interest, that are in existence
and have arisen in the ordinary course of Borrower’s business and that comply
with all of Borrower’s representations and warranties to Bank set forth in this
Agreement and the other Loan Documents; provided, the Bank may change the
standards of eligibility by giving Borrower thirty (30) days’ prior written
notice.  Unless otherwise agreed to by Bank, Eligible Accounts shall not include
the following:  (i) the portion of Accounts outstanding more than ninety (90)
days after the billing date; (ii) all amounts due from any Affiliate, except
Borrower’s UK Subsidiary, (iii) bad or doubtful Accounts, (iv) Accounts subject
to any security interest or other encumbrance ranking or capable of ranking in
priority to the Bank’s security, (v) amount of all holdback, contra account or
rights of setoff on the part of any Account, debtor, or (vi) any Account which
the Bank has previously advised to be ineligible.  Concentration and Cross-Aged
Account will also be deemed ineligible unless agreed to by the Bank.
“Concentration” means Accounts in excess of 25% of the total Eligible Accounts. 
A portion of the Concentration Account will be deemed eligible to the extent
that the eligible portion does not exceed 25% of the total Accounts Receivable. 
“Cross-Age” means those Accounts with 25% or more of its total outstanding
balance over 90 days from invoice date.

“Eligible Inventory” means, as applied to any person, goods, as defined under
Article 9 of the Uniform Commercial Code in effect from time to time in the
State of Georgia, which are owned and held for sale by that person in the
ordinary course of that person’s business and in which the Bank has a perfected
security interest, but excludes the following, unless otherwise specifically
approved in writing as being eligible by Bank:  (i) goods held for lease; (ii)
goods that are to be furnished under a contract of service; (iii) raw materials;
(iv) work in process; (v) materials used or consumed in that person’s business;
(vi) farm products; (vii) goods which have been held for sale by that person for
a period of 90 or more days; (viii) damaged, broken, flawed, imperfect,
inoperable, discounted, returned, repossessed or reclaimed goods; (ix) goods
held for sale to an Affiliate or a Subsidiary; (x) goods being sold by others on
“sale or return” or under some other consignment arrangement with that person;
(xi) goods of another being sold on consignment by that person; (xii) goods
located outside of the borders of the United States of America; (xiii) goods
located in the borders of the United States of America but in the possession of
someone else without that person having appropriate warehouse receipts or other
negotiable documentation evidencing a valid bailment and the ownership of the
goods by that person; and (xiv) goods which are subject to a lien or security
interest in favor of someone other than Bank, whether a superior lien or
security interest or an inferior lien or security interest.



--------------------------------------------------------------------------------





“Intangibles” means goodwill, patents, trademarks, trade names, organization
expense, unauthorized debt discount and expense, capitalized or deferred
research and development costs, deferred marketing expenses, and other like
intangibles, but excluding capitalized software costs.

“Postponed Debt” means the total Indebtedness that is fully postponed and
subordinated, on terms satisfactory to the Bank, to the obligations owing to the
Bank.

“Shareholders’ Equity” means the total of (i) share capital (excluding
redeemable preferred shares and treasury stock), (ii) contributed surplus, (iii)
retained earnings and (iv) Postponed Debt.



--------------------------------------------------------------------------------